I declare resumed the session of the European Parliament adjourned on Thursday 23 June 2005.
Ladies and gentlemen, a terrible tragedy has struck the family of our fellow Member Filip Adwent: as you know, he, his daughter, his father and his mother died in a traffic accident on Saturday 18 June. Parliament has lost a colleague, an excellent Member of Parliament, a member of the Committee on Agriculture and Rural Development, vice-chairman of the Delegation to the Parliamentary Committee on EU-Ukraine Cooperation and deputy in the Committee on Transport and Tourism. I believe that all of those who have worked with him in these committees and all of us in general remember his serious work and his dedication to Parliament.
Filip Adwent was a doctor by profession. He was known for his sense of justice and the conviction with which he fought for what he believed in. For many years he participated in the organisation of humanitarian aid for the poor and disadvantaged in Poland. At this painful moment, Parliament would like to express its condolences to his wife, Mrs Adwent, and the whole of his family — the remaining members of his family.
I would ask, ladies and gentlemen, that we observe a minute’s silence in memory of our colleague.
Ladies and gentlemen, I would also like to make a further statement relating to certain events of this weekend.
On reaching the Chamber, you may have been surprised to see that there is a large white band encircling the Chamber.
I believe that this is the first time that we have used a symbol in this building for a campaign, such a large symbol, and I would like to tell you a few details about the significance of this white band.
I would like to remind you that this band symbolises the ‘Global Call to Action against Poverty’ which was launched by the President of Brazil, Mr da Silva, in Porto Alegre, in January 2005.
Since then, more than 600 non-governmental organisations throughout the world, including the largest organisations, have joined this campaign and are trying to secure the support of governments and public figures.
It is now our turn, the turn of the European Parliament, and to this end we have chosen this week of plenary sittings, which coincides with the beginning of the G8 summit on Wednesday in Gleneagles.
Ladies and gentlemen, we will all agree that the fight against poverty is objective of the Union’s development policy and that this year offers a great opportunity to make progress in this regard, since during this year several high-level conferences will be held on this subject.
You are also aware that, this year, the European Union will contribute EUR 46 000 million in development aid, and this means that the European Union is the world's largest donor in this field.
We can certainly take pride in this, but we should perhaps consider the relative significance of this figure — of this EUR 46 000 million. Please bear in mind that the EUR 70 that each European pays per year in the rich countries for the purposes of development aid is equivalent to the price of one cup of coffee per week. This is what our effort means in relative terms: the price of a cup of coffee per week for each inhabitant of the rich countries; our generosity goes no further than that.
The Council in June approved the decision to increase the EU’s development aid to EUR 66 000 million in 2010, that is to say, from 46 to 66, the price of one and a half cups of coffee. However, we would have to wait five years for this.
I believe that this is the ambitious message that the European Union is sending to the G8 summit this week, but we must also remember that for this purpose we will need a budget that we do not yet have.
The objectives of this campaign are fair trade, debt reduction and an increase in aid, both in terms of its quality and its quantity.
I would also like to remind you that, outside this Chamber, there are a series of stalls set up by the NGOs, and until Wednesday you will be able to obtain more information from them.
On Wednesday morning, a debate will take place on Africa, on the challenges of globalisation and also, of course, on this campaign against poverty, in which Jack Straw, Hilary Benn and Louis Michel will participate.
The white band is the symbol of this campaign and, following the debate, everybody who has spoken in it and myself, on behalf of everybody, will sign a second white band as a sign of our support; this band will be cut and Hilary Benn will take it to Gleneagles.
However, we also need the support of all of you, and to this end I would ask you to sign the white band at the entrance to the Chamber as a sign of your action and your will to combat poverty, so that Hilary Benn can present a vigorous message from this Parliament in Gleneagles.
When you sign it, however, I would ask you to bear in mind that we are citizens with more powers than the ordinary citizens, we are budgetary authorities, we vote for and allocate resources and we approve policies; when you sign it, bear in mind that over the coming years, we as parliamentarians will have to approve the Union’s budget, with or without financial perspectives, and that the commitment represented by your signature is also a commitment to use this Parliament's power to make a genuine effort to eradicate poverty in our world.
Thank you very much for participating in this campaign.
The final version of the draft agenda for the present part-session as drawn up by the Conference of Presidents at its meeting of Thursday 30 June pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed. There are several proposed amendments that we shall consider day by day.
The Group of the Alliance of Liberals and Democrats for Europe has requested that the reports by Mr Lauk, on the 2004 Annual Report of the European Central Bank, and Mr Maaten, on the implementation of an information and communication strategy on the euro and economic and monetary union, be debated jointly.
Mr President, the two items – the Lauk report on the European Central Bank, and the report on the communication strategy on the euro – were originally to be debated jointly. That made sense, because President Trichet of the European Central Bank would have been present at the debate. When, at a later stage, the two items were separated, it meant that President Trichet would be present only for the Lauk report and therefore would be unable to discuss the communication strategy on the euro with us. That is a pity both for us and for President Trichet who, I understand, is keen to be part of that debate. It makes more sense to have a joint debate on the two reports to enable President Trichet to participate on both reports, rather than on the annual report of the European Central Bank alone. That is the reason for our request.
. Mr President, allow me to reassure you and to reassure Mr Maaten: I feel very much part of the Socialist Group in the European Parliament, and, therefore, it is not on behalf of the Group of the Alliance of Liberals and Democrats for Europe that I will speak, but as the Chairman of the committee concerned with the two reports in question. Basically, the request that we are going to examine to change the agenda is slightly paradoxical, because the entire strategy carried out by the rapporteurs and the Commission was aimed at having a joint debate on those two texts: the policy of the Central Bank and the information and communication strategy regarding the euro. The agenda as it is envisaged, with the one report following the other, very much reflects this intention. There is, however, something strange in all of this: how did the idea of holding two separate debates instead of one joint debate come about in our agenda? I hope that the plenary vote will allow things to be returned to normal as good sense would dictate.
During the sitting of 10 May, the report by Mr Busk, on the proposal for a regulation on exceptional market support measures, was referred back to the Committee on Agriculture and Rural Development, pursuant to Rule 52. That committee is now asking that it be referred back to committee, pursuant to Rules 52 and 168 of our Rules of Procedure.
Mr President, we have referred this report to the committee. The rapporteur agreed with the commissioner concerned to put forward a fresh proposal on the matter at the September part-session. We therefore request a further postponement with the consent of the Commission.
The Socialist Group in the European Parliament has requested that Questions to the Commission be removed.
Mr President, let me first of all express my group’s condolences to the late Mr Adwent’s family, and also wish Mr Laschet all the best in his new role. We will miss him as an adversary in the Committee on Foreign Affairs.
I wish to move – and it is not a pleasant task to do so – that Questions to the Commission be again adjourned to another day, as we have a lot of things in mind for the Structural Funds, and so we are very keen to take part in the debate on them. Even though this debate will probably make few changes of any substance, a lot of Members would like to speak in it.
We will be in a similar situation on several occasions over the coming months – the services directive and REACH are two examples that spring to mind – and so I would ask you, Mr President, and the services, to give some thought to what arrangements we should be making for them. I have no desire to make the same request every time and deprive Members of something they are entitled to. We need to join together in considering how we can retain Question Time and still allow more time for important debates. Today, though, I wish, on behalf of my group, to move that Question Time be dispensed with, and, as I have said, that the services give some thought to these matters.
Mr President, I should in fact like to offer the support of the Group of the European People’s Party (Christian Democrats) and European Democrats for the proposal put forward by the Socialist Group in the European Parliament, as the debate on the Structural Funds is so important that the agenda, as it stands, would not allow a large number of Members to speak. I therefore believe that it is very important that we can take advantage of an extended debating time.
Withdrawing the time dedicated to questions to the Commission and the Council is, however, regrettable. It would therefore be desirable, Mr President, if you could consider organising the debating time within plenary in Strasbourg more efficiently. We would like the time for questions to the Commission and the Council to be reorganised, with a number of my fellow Members even proposing that the debate be held on Tuesday and Wednesday evenings. I do not know if that is possible. Be that as it may, we very much hope, Mr President, that you will give fresh thought to the matter. In the meantime, we are in favour of the proposal put forward by the PSE Group.
Mr President, at the last part-session, at exactly this time, Mr Swoboda proposed the abandonment or the curtailment of Question Time. Here we go again! This is quite intolerable. Questioning the executive – questioning the Commission, rather than giving our little speeches – is one of the most fundamental things we do in this Parliament.
It is not acceptable to do this two part-sessions running. I am very much against this proposal. Although the two big groups are proposing it, so it looks as though it will go through. I plead with colleagues to vote against the proposal by the two leaders. Let us keep Question Time.
Mr Karas and 38 other Members have requested that a Commission statement be added on the Situation in Bulgaria after the elections Progress made towards accession by Bulgaria and Romania with a view to the next progress report. They call for progress towards their full and effective accession, naturally. Furthermore, they request that a resolution be voted on in this regard.
Mr President, ladies and gentlemen, for the avoidance of doubt, I would like to start with three prefatory remarks. The first is that most members of my group voted in favour of Bulgarian and Romanian accession on 1 January 2007. Secondly, there has been a debate in the Conference of Presidents as to when observers from these countries can be invited to join in the work of this House. I regard this as an issue for debate in the plenary and believe that no date can as yet be set. Thirdly, as the states that joined us in 2004 were allowed to send observers to the European Parliament a year prior to their accession, we believe that the same rule should apply, with exactly the same timeframe, and that an accession date cannot yet be named, quite simply because the ratification of the accession treaties has not yet been completed. Nor has the Commission yet produced its progress report. The consequences of this are not yet known; it would still be possible to delay accession until 1 January 2008, and we have not made financial and organisational preparations for observation to begin earlier.
We therefore want the Commission to make a statement on the state of play as regards its planned progress report, enabling us to come to our own conclusions, rather than put the next new Member States, as regards observation and cooperation, in a more advantageous position than that formerly enjoyed by the last ten Member States to join us.
Mr President, ladies and gentlemen, this House is not in any doubt about the fact that Bulgaria and Romania will join the European Union. What is still an open question is at what point in time they will do so. The Conference of Presidents has decided to invite observers in September, and, although we all, of course, accept its ruling with the utmost submissiveness and reverence, the plenary might perhaps be allowed to decide these things for itself from time to time.
There are three reasons why the date set for the sending of observers was too early. For a start, never before have observers been invited so early on; secondly, the treaties explicitly provide for the accession date to be delayed, and, if that were to happen, the observers would be here for rather more than two years; and thirdly they would be with us when the Commission presents its next progress report, in which we can expect an answer as to whether accession is to take place at the beginning of 2007 or of 2008, and debating with observers present is not a good idea. We therefore ask that this item be put on the agenda, thus enabling us, on the basis of the plenary’s decision, to consider the matter carefully.
Mr President, in 1993 in Copenhagen the Union agreed a strategy of ten plus two for enlargement. We have pursued it to the huge benefit of those 12 countries and of the other Member States in terms of greater stability, greater prosperity and greater opportunities for our citizens. Whatever the position of the EPP’s Prime Ministers, within the EPP Group there has always been a history of opposition to Bulgaria and Romania. Two months ago they moved to delay our approval of the accession treaties. More recently they tried to delay the appointment of observer MEPs and now they are trying to stop observers coming although you, Mr President, have already written officially to the presidents of those parliaments inviting observers.
We all know the weakness of the EPP in those two countries. We know that the EPP Group in this House would appear smaller after the arrival of these observers. But it takes a unique combination of political cunning and willingness to destabilise things in those two countries to make such a cynical move now and I hope the House will reject it.
I would like to inform you that during the last two part-sessions two legislative proposals by the Committee on Civil Liberties, Justice and Home Affairs have been rejected by plenary and have therefore been referred back to committee pursuant to Rule 52 of the Rules of Procedure.
With regard to the initiative by the Grand Duchy of Luxembourg with a view to adopting a Council decision adjusting the basic salaries and allowances applicable to Europol staff, the Committee on Civil Liberties, Justice and Home Affairs asks that plenary confirm its rejection during the present part-session by voting for the legislative resolution closing the consultation. If there is no objection the vote on this issue will take place on Thursday.
With regard to the proposed decision on the retention of data — the Álvaro report — which was referred back to the Commission on 22 June, I must inform you that that parliamentary committee would like more time to allow the European Commission to present an alternative or additional proposal on the same subject.
Do you think that we should allow that committee more time and that, once its proposal is presented, Parliament should then decide on the most appropriate procedure for dealing with this issue in accordance with the Treaties?
. Mr President, you have just explained everything in fact. If I have correctly understood, therefore, the entire matter will be put to the vote on Thursday. I thank you and I thank my fellow Members.
Allow me to provide some details in relation to what we have just voted on: motions for resolutions can be presented until 10 a.m. tomorrow Tuesday and amendments and joint motions for resolutions can be presented until 10 a.m. on Wednesday.
Mr President, can you please again tell us precisely when this debate on Bulgaria and Romania is to be held and how long it will last?
That debate will take place at the end of Wednesday’s agenda.
Following that laborious rearrangement of the agenda, we shall proceed to the next item, which is the one-minute speeches by Members. I shall continue to apply the procedure that I communicated to you by letter, to which nobody has expressed any objection and which was applied during the last part-session.
In recent weeks there has been a new and unprecedented series of raids in Germany organised at the government level. These actions have been going on for more than a year now with unabated intensity and according to press reports, are brutal, unjustified, unlawful and in violation of the presumption of innocence and other fundamental human rights, and have as their aim to collectively crush Hungarian firms and squeeze them out of the German market, in other words, out of the internal market of the European Union. The Hungarian Government has protested and demanded an explanation, those affected have written to the Commission, and indeed as a Member of this House, I have also submitted a question to the relevant Commissioner. The matter has not, however, been resolved.
Now my parliamentary colleagues and I are again writing to urge the Commission to take action, and indeed we intend to propose that Parliament should debate these and other such discriminatory practices by Member States that seriously contravene EU regulations. Mr President, please follow these events closely, as I am convinced that by obstructing the free movement of services we are not moving closer to achieving our Lisbon targets on competitiveness; on the contrary, we are going in the opposite direction.
Mr President, the European Parliament has passed 83 Lisbon directives, 63 of which should have been implemented. In fact, only ten have been fully implemented by all the Member States.
I wish to continue my practice of naming and shaming Member States that fail to implement EU legislation. Today the issue I am concentrating on is being discussed at the G8 Summit: the Greenhouse Gas Emissions Allowance Trading Scheme Directive, which should have been implemented by the end of 2003. Estonia, Italy, Hungary, Poland, Slovenia and Sweden have yet to notify the Commission of their legislation implementing this directive. There is no point in passing these laws if they are not implemented. Such lax behaviour by Member States jeopardises the Lisbon directives and economic liberalisation.
Mr President, could you please write to these countries and ask them when they intend to initiate this law?
Mr President, on 26 June our colleague Filip Adwent, a Member of the European Parliament, passed away following a tragic car accident. His closest family members, his parents and his daughter, also died in the accident. We have held a minute’s silence in their memory.
We have lost a Member of Parliament who was kind-hearted, extremely hard-working, noble, friendly and compassionate to others. He was known for his active participation in Parliament’s work, for example within the Committee on Agriculture and Rural Development, and during plenary sessions, when he championed farmers’ interests. His enthusiastic involvement and magnanimity meant that we joined forces to promote common causes and the common good, in spite of our political differences.
We recently spent a great deal of time together working to end the European Union’s extremely unfair treatment of Polish producers of soft fruit. Mr Adwent is unfortunately no longer with us, and we will doubtless find it harder to find solutions to such problems without him. My memories of Mr Adwent are fond ones, and I should like to thank him by means of this speech for his friendliness and cooperation, while sharing in the grief of his family.
Mr President, I, along with a quarter of a million people, marched through Edinburgh – my home city – over the weekend to protest against poverty in the developing world. Sadly, today we hear that a few hundred rioters are currently under the control of the police in Edinburgh and that they are intent on making trouble in my home town. I hope that the police will take firm steps against them.
As you said earlier, it is our turn in this House. We must reclaim the agenda from these rioters, from these protesters. I would refer the House to the activities which will be taking place this week. I would urge colleagues to support them. I would ask you also to sign the written declaration in my name on ‘Making Poverty History’.
At a time when expectations of politicians in general are running so high, I would urge colleagues to demonstrate and prove to the citizens of Europe that we are in step with them, as we were in step with them over the weekend, and play our part in making poverty history.
Mr President, ladies and gentlemen, like everyone else, I too am impressed with the wave of solidarity engendered across the whole of the Western world by the organisation of the Live 8 event. By watching the concerts in Hyde Park, Versailles or Toronto, which they were able to do via 140 television channels, millions of people across the globe have sent a clear message that we should not turn our backs on Africa.
The question is, though, whether the proposed solution is the best one. It remains to be seen whether the cancellation of Africa’s debt by the G8 is the best way of getting Africans to take responsibility for improving their lot. We should also be critical towards quite a few African leaders and, as the brother of the South African President, Muletsi Mbeki, did in the , have the nerve to say out loud that Africa’s problem resides in the plundering of the continent, and is being inflicted by its own leaders.
As a Fleming, I know only too well that in the past, Belgian politicians nurtured Mobutu, who was a common thief, and also that the French Africa policy was often one of unscrupulous complicity with political figures who did not give a damn about the misery of their own people.
I cannot, therefore, agree with Bob Geldof when he says that we should not dwell on corruption too much. Africa deserves our all-out support, but not when our money ends up in the pockets of corrupt politicians.
– Mr President, the British Prime Minister, having barely taken over the Presidency of the Council, has said that he does not care about the 4% of the population who are farmers, who produce 2% of gross income. However, not every European lives in Mayfair in London or on the Champs Elysées in Paris or on the Via Veneto in Rome. There are a great many Europeans who live in the regions, in rural areas.
In my country, which was one of the first to join the European Union, the situation is tragic. Factories are closing, people are shopping in neighbouring countries, unemployment has reached peak levels in Europe, we have two and a half million illegal immigrants, more than Italy, which has a population of 45 million; the situation is dramatic.
We are not begging. We are asking that you secure the borders of Greece, the borders of Europe. There are 40 to 50 illegal entries a day. This has forced us to spend USD 5.2 billion on equipment. If we had spent this money on agriculture, if we had spent it on factories, we would not today need to ask Mr Blair for money. Save us, please, from the threats from Turkey.
Mr President, a journalist, Mr Akbar Ganji, and a lawyer, Mr Nasser Zarafshan, are being detained in extremely critical conditions in Iran. You are going to receive a precise update on the situation concerning them and I should like you, on behalf of Parliament, to contact the competent authorities in order to request their release on medical grounds. All of the large humanitarian organisations are doing so, as is the Nobel Peace Prize. It would therefore be a significant step for our Parliament, through your voice, to intervene in support of the release of these two intellectuals.
Mr President, last week five farmers were thrown into jail in Ireland because they resisted the laying of a potentially dangerous gas pipeline through their land and close to their homes. The five men were sent to prison because they refused to give assurances that they would not obstruct work on their land.
These men have legitimate concerns and we should share those concerns on environmental grounds. The Shell-led multinational consortium, including Marathon and Norwegian Statoil, intend to place a pipeline across residential land and beside homes, without an independent safety audit being carried out. We see multinational companies with no regard for local communities or the environment and a compliant government that allows these potential hazards to communities. Local people argued that the pipeline should be laid out to sea. The pipeline operation has not been shown to comply with the necessary safety precautions.
Mr President, I wish to express my sincere gratitude – and, I am sure, all European parliamentarians from the Baltic States will join me – for your recent statement commemorating the 65th anniversary of the occupation of our three sovereign states in 1940 by the totalitarian Soviet Union. The truth about that should be made known and remembered by everybody, and even recognised by some with a feeling of apology, as it was such a bloody and long-lasting tragedy. The memory calls for justice. Therefore, I am sure that a new special Nuremberg process or a special Hague Tribunal will also be established for Soviet war crimes and their perpetrators. Let many among us here share this hope: the hope in the future of having a Russia of shared values.
Mr President, I wish to ask you to raise urgently with the United Kingdom Government the issue of its failure to properly and fully carry out its obligations under the Euratom Treaty and European directives on nuclear safety. Persistent failures at the BNFL Sellafield nuclear facility put at risk the health and wellbeing of those who work there, their surrounding communities and those living on the east coast of Ireland. Recently, it was revealed that, over a period of eight months from August 2004 to April 2005, 83 000 litres of radioactive material containing 20 tonnes of uranium and plutonium leaked unnoticed from a broken pipe into a containment tank. This is not an acceptable level of safety in an industry where safety failures can have catastrophic outcomes.
Mr President, approximately 58 000 people die each year in the European Union as a result of suicide or self-inflicted injury. This figure is far higher than the number of people killed in traffic accidents. The Commission’s Directorate General for Health and Consumer Protection published a paper last year on the state of mental health in the European Union. One of the important points to emerge from the research was that, with the exception of Ireland, the elderly have the highest suicide rates in the population. Suicide rates increase with age.
Since the number of people who reach old age is increasing, the absolute number of suicides is expected to rise. We know that the majority of suicide cases are linked to mental health, particularly depression. One might also think that there would be a relationship between suicide and major economic factors such as unemployment and poverty levels. The Commission’s paper acknowledges that, even though standardisation of most mental health instruments has been completed through many studies, definition of mental health states is one of the most difficult tasks. Therefore it is always difficult to interpret any differences.
Would it now be prudent to establish a central European register for suicide cases so that an EU-wide analysis of data could take place? We could thus try to identify the causes and trends of this terrible phenomenon and see which Member States’ best practice could be benchmarked in the other Member States.
Mr President, Mr Hans-Peter Martin, a non-attached Member of this House, is now, in the Austrian media, delivering himself of sweeping, foul, unqualified insinuations and slurs, aimed no longer only at this House and the European Union’s institutions, but also at those who assist us in our work as Members and the officials of the European Parliament. Among other things he has written in a daily newspaper, I will quote the following: ‘The assistants, mainly young graduates, quickly get used to a three-day week, enticed, seduced and spoiled by Brussels.’ He goes on in similar vein, as follows: ‘In this place, heaven help any MEP who expects hard work; practically all of them find it far beyond them. Performance and responsibility are not in their vocabulary; sloppiness comes as standard. Most of all, the staff can neither concentrate nor see things through.’
I firmly repudiate these sweeping denigrations of our staff and of the staff of this House.
I wish to thank all our staff, without whom we would not be able to make such a good job of serving the people, and without whom we would be unable to cope with so many parties of visitors and so much legislative work.
Mr President, ladies and gentlemen, last week, the Council adjourned the vote on the directive introducing a uniform drivers’ licence across the EU, and this decision I regard as extremely irresponsible, short-sighted, and, indeed, incomprehensible. One reason why many members of the public reject the EU is that they believe that it lays down rules and regulations on everything, conceivable and inconceivable, but to put on ice, for fear of prompting even more Euro-scepticism, a directive that makes the roads safer, strikes me as utterly, excessively rash as a course of action.
I also see it as betraying a communications failure on the part of the ministers responsible for the delay, who did not attempt to communicate the directive’s significance and purpose to the public, and perhaps did not have the nerve to do so. This directive could do a great deal to put a stop to ‘driving licence tourism’ and make the roads a good deal safer.
An Austrian government minister – the transport minister, in fact – recently gave it as his opinion in an Austrian newspaper, that the European people should not be treated in such a condescending manner. That, though, is precisely what the Council is doing with this decision and the minister in question was one of those responsible for it doing so.
Mr President, one of our colleagues and a fellow Member of the European Parliament, Dr Filip Adwent, has passed away. He died together with his parents and daughter following an accident which occurred in unexplained circumstances.
I should like to take this opportunity today to share my memories of our dear colleague, who was a magnificent, honest and good-natured man, as well as a social activist and a patriot. It is fitting that I should say these words before the European Parliament in Strasbourg, as this was the city of his birth and his home for 40 years. I should like to express my sorrow at his death.
I should also like to say that Dr Filip Adwent was a fine example of a believer. He had discovered the priceless evangelical jewel that is love for one’s homeland, and this love filled his life with new value and meaning. He left the fine city of Strasbourg for Poland, motivated by a desire to serve the homeland of his ancestors, and disregarding not only the many objections, but also the distance separating the two countries and the affluent life he led here.
In the belief that life changes but never ends, let us pray that Mr Filip Adwent and those closest to him enjoy eternal life.
Mr President, Africa has featured a lot today in the debate, and rightly so. Last Saturday, the people of the world – in particular the young people – called on the G8 nations to sort out the economic problems of Africa. Live 8 was a tremendous success. Hopefully, the collective will of the young people in particular will be listened to at Gleneagles.
However, Africa has more than economic problems: it has political and human rights problems. In particular I refer to Zimbabwe. Mobutu has already been mentioned; we have had Amin and Bokassa. We now have another dictator in Mugabe: not content with the purge of white farmers, he has now turned on the black population, who have been uprooted from the land and are living in hovels with no food. We are now facing another human catastrophe in Africa.
The United Nations wrings its hands, the EU has stood back, but South Africa – the model of peaceful ethnic resolution – surely should take the lead. That is why I am heartened by the fact that Thabo Mbeke has met with Morgan Tsvangirai, the head of the opposition in Zimbabwe.
I would like to draw the House’s attention to one statement in particular: Zimbabwe’s police chief said yesterday that they must rid their country of ‘the crawling mass of maggots’. What an indictment of his own people. We must act.
Mr President, during the dramatic hours of the battle conducted by Luxembourg, in the course of the Summit, six new Member States – Poland, the Czech Republic, Slovakia, Lithuania, Latvia and Hungary – proposed a compromise aimed at reducing the aid granted to them, in order to save the 2007-2013 budget. It was neither a purely symbolic gesture, nor a sacrifice: as new Member States, it was in fact entirely in our interests for a budget to be adopted for that period. Without that new budget, Europe as a whole would lose out, but the biggest losers would be the ten new Member States. We continue to contribute to drafting a compromise for the budget. The Budapest solution proposed by the Prime Minister of Hungary, Ferenc Gyurcsány, is working towards the same objective. It is not a question of a new budget but of a kind of ‘lifebelt’, based on the proposal of the Luxembourg Presidency and intended to save this year’s budget. If it is unable to reach a compromise, the Council will thus have to draft a three-year budget.
Mr President, the European Union, or more precisely Poland and Lithuania, shares borders with Russia. The region of Russia in question, which was formerly known as Królewiec (Königsberg), has been called Kaliningrad for several decades. A much-publicised ceremony recently took place there, yet although the highest representatives of France and Germany, or in other words the French President and the German Chancellor, played a prominent part in proceedings, the EU Member States of Poland and Lithuania were not invited.
Kaliningrad is a symbol of Russia’s imperialist policies. To tell the truth, I have no idea what kind of message these top EU leaders were trying to convey, given that they committed themselves to a common foreign policy for the European Union in the draft Constitution. There is no indication whatsoever that such a policy is in fact being pursued. The general reaction to gestures of this kind is one of complete incomprehension, since they not only misrepresent the historical significance of this region, but also give the lie to the idea of a genuine community of interests.
Mr President, a written declaration on rheumatic diseases has been put out today for Members of this House to sign. It is one that I urge you and all Members of this House to support. The reason why I am doing this is that rheumatic diseases affect 50% of the European Union’s population, and 50% of those treated for them will become unemployed within ten years, accounting also for 450 million days of paid sick leave in Europe every year. This adds up to a heavy burden on our social security and health systems and is also an obstacle to our achieving the essential Lisbon goals.
I therefore urge you to support this declaration, which calls for the Commission to acknowledge once and for all that rheumatic diseases are among the major diseases and should therefore be included in a special category in the Seventh Research Programme.
– Mr President, trafficking in women and children as commodities from third countries within the Union for the purpose of sexual exploitation and forced labour is a constantly burgeoning phenomenon. The situation, which has taken on the proportions of a scourge, has preoccupied the Union and the institutions responsible without, however, achieving any substantial reduction in absolute numbers.
In Greece in particular, we have hundreds of children arriving illegally every year, children who do not enjoy any of the rights which adult refugees enjoy, who are housed in mixed centres for both minors and adults, who are detained beyond the stipulated three-month limit and who have no care once they are released.
The lack of systematic identification and recording of minors, the lack of information about their rights in a language which they can understand is reflected in the fact that asylum has not been granted to a single child in recent years. Hundreds of them are roaming around and few reach non-governmental organisations. The modern slave trade, which moves 40 000 women and children a year in Greece alone, must be given our attention and addressed.
Mr President, the week before last we were addressed by the British Prime Minister, Tony Blair. Mr Blair knows that the European project is in crisis. He knows that further political integration cannot be sold to the peoples of Europe, still less the British, unless there are at least some cosmetic changes to the worst excesses of the budget. We in Britain have endured New Labour for the last eight years. Now it is your turn to endure New Europe at least for the next six months.
Mr Blair hopes that he can reform the European Union in order to make it more palatable to the people. He will learn the same lesson as Mrs Thatcher did, namely that the European Union is unreformable. It is likely that it will be even more apparent to the British people at the end of the British Presidency that the British Government should adopt UKIP’s policy of unconditional withdrawal.
Mr President, before we go off on the summer break I wanted to talk about a problem that has arisen in my country. The problem is that, after nine years of refusing to sign a border agreement with Estonia, Russia finally did so last month, but the Estonian Parliament, following typical parliamentary procedure, added a unilateral non-binding declaration saying that the legal continuity of the State is enforced even when territory is given up. The Russians have now said they are going to withdraw from the border treaty. This is a problem not just for Estonia but for Europe as well, because the border between Estonia and Russia is also the border between Europe and Russia.
Since everyone is about to go off on vacation and the Council will not be dealing with this until September, I thought it would be appropriate to raise the issue at this point.
Mr President, the way Members of this House are treated at European summits has for years been a cause of annoyance, and this last summit in Brussels was no exception. The simple fact is that the bunker mentality in the Justus Lipsius building is so pronounced that nobody – not even the media – can make contact with the representatives of the people.
A number of passes were issued to us. I heard that three chauffeurs got passes, whilst three Committee chairmen – of the Committees on the Budget, Citizens’ Freedoms and Constitutional Affairs – could not get in at all. I would ask you to devise a system for future summits enabling representatives from this House to get access to these events.
We shall review the system we are using in a manner that is satisfactory to everybody, but the number of passes is limited by the Council. The Presidency distributes those available amongst the political groups.
We shall examine the issue in light of what you have said in your speech.
I wish to inform this House that during this week the Maltese Parliament will be adopting a resolution to ratify the European Constitutional Treaty. By this vote, which is expected to be unanimous, Malta will be aligning itself with the eleven other countries that have already ratified the European Constitution. For Malta, though, the ratification of the European Constitution has a very particular meaning, as this will be the first time that the two major parties in Malta will have joined together in voting the same way on an EU issue. After fifteen years in which Malta has been divided by the issue of the European Union, and by whether or not it should become a member, this week will at last see this division healed as soon as both sides of the Maltese Parliament vote in favour of the European Constitution. In this way the European Constitution means, for Malta, not only a step towards European unity, but also a new chapter of national consensus in Malta about Europe.
Thank you.
That concludes this item.
The next item is the report (A6-0210/2005) by Mrs Wallis on behalf of the Committee on Legal Affairs on the request for defence of the immunity and privileges of Mr Bossi (2004/2101(IMM)).
Mr President, we are dealing here with four cases referred to us by the Italian authorities concerning the immunity of Mr Umberto Bossi and whether this House should lift that immunity or not. The Committee on Legal Affairs has considered these four cases over a long period of time and is now in a position to make recommendations to the House. Parliamentary immunity is of course a matter for this Parliament, it is not for us as Members. It is to protect the institution as we carry out its proper work and it is therefore a very serious matter. With regard to Mr Bossi’s cases, I will approach them separately with reference to the name of the court from which they have been referred.
First of all, there is one case which I think provided us with very little difficulty or discussion. That is referred from the Milan court. It refers to an incident where Mr Bossi actually used physical violence. In that particular instance, we felt, as a committee, that this was not a proper instance for us to be, as it were, protecting immunity. If a Member uses force or violence, then that is not something that is a proper carrying-out of the duties of this House and therefore we were unanimous that the immunity should be lifted in that case.
There then follow two other cases which are perhaps more difficult and more complicated to get to grips with. They are referred respectively from the courts of Brescia and Bergamo. Both these instances refer to speeches made by Mr Bossi on various occasions but speeches where, on one interpretation, he appears to be using inflammatory language which could be encouraging other citizens to act in a way that perhaps would not be appropriate. Clearly, this House would wish to protect the freedom of expression of its Members when they are carrying out their duties and their right to speak freely as politicians, and in this respect we have to consider Rule 9 of our Rules of Procedure. However, this must be viewed against the background of the fact that in both these cases, the Italian authorities – the parliamentary authorities – had come to the conclusion that in Italian terms Mr Bossi’s immunity should be waived. However, the Legal Affairs Committee felt, taking everything into account, that it was right in these two cases to maintain Mr Bossi’s immunity. These were rather difficult cases for us to consider, but that was the final recommendation of the committee. All three cases involved prosecutions by the Italian authorities.
The fourth case, on the face of it, again seemed to be straightforward. This involved civil proceedings between Mr Bossi and another Italian politician. It appeared to be presented to us on the basis that it was the other politician who was taking proceedings against Mr Bossi on the basis of words that he had spoken. On that basis, we were prepared to accept that the immunity should be maintained.
It was, however, pointed out to me over the weekend that in fact Mr Bossi was the plaintiff in this action and the action was introduced by the other party as a counterclaim. I have a concern that in this instance, therefore, Mr Bossi does not come to us, as we would say under English law, with clean hands. The result of the committee vote was that we should maintain the immunity, but perhaps, we should bear in mind the type of litigation here, where it appears that the plaintiff himself is trying to use the immunity of this House in a manner which may be questionable.
.  Mr President, ladies and gentlemen, I would like to say, first of all, how very grateful I am to Mrs Wallis for her report.
Having said that, though, please permit me to say something quite fundamental. The Committee on Legal Affairs discusses immunity issues . As a rule, these are highly sensitive matters concerning individual Members personally. As I think it would be wise for this House to dispense with public debates on these immunity issues, I shall say nothing about the substance of this case, but will limit myself to stating that my group endorses the position taken by the rapporteur in her report. At the same time, I will point out that the same applies in the case of Mr Marchiani, on which Mr Speroni is the rapporteur, which we will be dealing with next; I am aware that, by doing so, I am contravening this House’s Rules of Procedure and so you are welcome to strike my intervention from the record.
I would also ask that this debate be conducted briskly and with dispatch, as Mr Trichet has already been waiting here for over an hour, and we do, I think, have more important things to do than going on in public about Members’ private affairs.
.  Mr President, I, too, would like to say how surprised I am that we are actually debating these immunity cases. My recollection is that we have always, in the past, had a different way of doing these things. I would like to thank Mrs Wallis for considering these cases with such care. If you are going to read these documents and find out to what depths some Italian politicians sink, you will need a pretty strong stomach. I share her view, which we, in Committee, also endorsed in Case 3, which is due to be heard by a court in Milan. I believe that the cases to be heard in Brescia and in Bergamo are on the borderline, and involve a Member of this House using his immunity to the utmost, even to the detriment of others. Although I regard that as being as far as one can go, I would say that this case is an example of the rule that the accused enjoys the benefit of the doubt.
Turning to Case 4, which the Committee on Legal Affairs found particularly problematic, I would be particularly appreciative if we could again review our opinion and our recommendation. I believe this to be a case in which the machinery of protection that this House has at its disposal is being improperly used.
As a whole, not only this case but also the next, show the urgent need for revision of the laws on immunity. My saying that absolves me of the need to say anything about the next case. We do indeed hope that the Statute will bring this about, for I do believe that the current regulations are too vague, in that they fail to protect those Members who need protection, while allowing others to exploit the system.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the report (A6-0208/2005) by Mr Speroni on behalf of the Committee on Legal Affairs on the request for defence of the immunity and privileges of Mr Marchiani (2004/2105 (IMM)).
. Mr President, ladies and gentlemen, I should like to point out that immunity, over and above safeguarding the parliamentary symbol, safeguards Parliament and the parliamentary function within it.
I would therefore not make such a personal case of it. As regards Mr Marchiani, however, I am genuinely appalled by the ruling of the French Court of Cassation, which completely repudiates the Protocol of 1965 on the Privileges and Immunities of the European Community, stating that the rules on the issue that apply to Members of the European Parliament are not the same as those that apply to members of national parliaments.
As that was a patent example of a failure to apply the law, the Committee on Legal Affairs instead upheld the legitimacy of applying the rules of the Protocol on Privileges and Immunities, in accordance with which the same procedures that are applicable to members of national parliaments apply to Members of the European Parliament. It was on that basis that the report that I recommend to this plenary session was drafted.
No other Members have asked to speak.
The vote will take place tomorrow at 11.30 a.m.
The next item is the joint debate on the report by Mr Lauk on behalf of the Committee on Economic and Monetary Affairs (A6-0203/2005) on the 2004 Annual Report of the European Central Bank (2005/2048(INI))
and on the report by Mr Maaten on behalf of the Committee on Economic and Monetary Affairs (A6-0197/2005) on the implementation of an information and communication strategy on the euro and Economic and Monetary Union (2005/2078(INI)).
.  Mr President, I would like to make a number of comments on the European Central Bank’s annual report. Perhaps I might begin with the general observation that the report is agreeably presented and is worth reading. What is particularly pleasing is that various sections are clearly distinguished from each other, and that complex financial matters are discussed in readily accessible language. This makes it possible for the subject matter to reach a wider audience.
If I may turn to the substance of the report, I will start by saying – and I am glad that the President of the ECB is here to hear me say this – that the Bank has, overall, acted throughout a difficult year with a great deal of acumen. In the first half of the year, there was evidence of slight growth, with inflation expected in the medium and longer term, whilst the opposite happened in the second six months. Mid-year, the ECB was generally successful in resisting the temptation to raise interest rates, opting instead to keep them stable.
Last year was not only a year in which we experienced price stability, but also one of ten in which the global economy grew by an average of 3.7%. The only sad thing is that Europe has cut itself off from this growth. As the ECB itself points out, poor economic growth is not least the result of the Member States’ failure to make the structural reforms that are necessary, and cannot therefore be blamed on the ECB, which, contrariwise, points out that the Member States need to shoulder more responsibility in this respect.
This makes it very important to note that the ECB has in fact delivered itself of a number of brief but clear and notable statements on the reform of the Stability and Growth Pact. While the debate on this subject is at an end, and we do not have to have a re-run of it today, we should be clear in our own minds about the consequences. As a result of the new agreement, the criteria have lost their rigour, and this weakens the ECB. As a result of responsibility for stability having been returned to the Member States, its job has become more difficult in three areas in particular: it has become immensely more difficult to maintain discipline in the Member States, firstly as regards the size of the national budgets, secondly in terms of the way in which the state’s functions and outgoings are structured, and, thirdly, as regards the structure of tax revenue. What that means is that the greater laxity with which the Stability and Growth Pact is applied has enabled the Member States to achieve a renationalisation of responsibility and hence, in fact, to make it more difficult for the Bank to do its job.
The ECB advocates the use of the preventive mechanism. It is very much an indictment of the Member States that they were unable, in good times, to strengthen the preventive mechanism; that is now a matter of necessity. While the Bank is in favour of this, it also warns against the corrective aspect of the Pact being weakened.
It is for that reason that we have to consider the issue of enlargement. The ECB guaranteed that the integration of the ten new Member States would proceed without a hitch. Estonia, Lithuania and Slovenia have been part of the European exchange rate mechanism since 28 June 2004, and were joined on 2 May 2005 by Latvia, Malta and Cyprus. One explicit demand that we make of the ECB is that, reform of the Stability and Growth Pact notwithstanding, the Maastricht criteria should continue to apply unchanged when countries join the single currency in future, and that there be no laxity in insisting on them. When countries join the single currency in future, the situation that we had with Greece and its statistics must be avoided.
Our final request of the ECB is that its information policy, which is generally good, be further improved, for there is room for improvement. We welcome the publication of statistical information and the increased regularity with which it appears. Dialogue with the Bank is good, although one might well admit in private that there is plenty of room for improvement and that it could happen on a more regular basis. We do, however, urge the Bank to follow the US Federal Reserve’s example and publish something along the lines of its in future.
Let me conclude by saying that last year saw the ECB taking a great stride towards the clearing of payments and the settlement of securities. The Target II system is up and running, facilitating automated real-time high-speed fund transfers across Europe, and hence opening up the way to universal real-time settlement in the Central Bank’s currency. This would in turn open up the possibility of a single system in Europe rather than a patchwork. The ECB has shown boldness in taking the necessary steps to this end.
This report is complete in itself, and so I ask that it be adopted as it stands and the amendments that have been submitted rejected.
.  Mr President, Mr President of the European Central Bank, Commissioner, ladies and gentlemen, the Committee on Economic and Monetary Affairs has made this debate on the communication strategy on the euro rather broader and turned it into a discussion of the euro’s current state and what we should actually do with it. After all, this debate is taking place at a time when the entire political debate on Europe is under pressure, something to which I do not think we can afford to close our eyes. I believe that many of us, certainly myself included, at the time when the euro was introduced in 1999, and especially in 2002, had the feeling that it would bring Europe closer to its citizens, who – certainly those in the euro zone – would be clutching Europe in their hands on a daily basis and would thereby be helped to have a sense of closer connection with it. I think that it has to be said, though, that this has not been the case. Not only in my own country, but also in other countries in the euro zone or countries that could join, I have seen that the euro has, in some cases, proven to be a millstone. This is something which I very much regret, but it is a conclusion that we have had to draw.
That is, in actual fact, a crazy situation in the light of how well the euro is functioning, There are cheaper financing options available, the interest rates are lower than ever, which promotes investments and consumption and offers the consumer real benefits, for example in the shape of low interest rates on mortgages and cheaper loans. The ECB’s stricter approach to managing monetary policy has brought increased price transparency, and hence a stable environment for the euro and low inflation. Just look at the success stories of the countries involved in the 2001-2002 switch, where inflation was only 2.3%.
The euro has given the economies in the euro zone increased resilience against financial crisis. Without the euro, 11 September 2003, 11 March 2004 or indeed the 2002 accountancy scandals would have caused far greater turbulence. That has not happened. We owe this to the euro. The exchange rate risk has been removed, travelling within the euro zone has become easier, all kinds of paperwork has become redundant, as well as the cost involved in exchanging currencies.
Consumers benefit from the strong euro. Raw materials and oil on the global market are paid in dollars and the favourable exchange rate, in any case up to the referenda in France and the Netherlands, has resulted in relatively low fuel and food prices for European consumers. Trade has increased within the European Union: 10% across the board and 17% in countries such as the Netherlands, Spain, Belgium and Austria. I have not even mentioned the fact that the euro commands great respect on the international financial markets, as is evident from its important role as an international reserve currency.
Despite all these successes – and I think that this shows that the euro may well be one of the EU’s most successful, if not most successful, project to date – we notice that many regular consumers do not seem to be in agreement with us. That means that we have a big problem comparable to that we encountered in the debate on the Constitution.
To what is this attributable? I think, above all, to the problem of inflation. Mr Trichet, in our monetary dialogue of 14 March, you said something I thought was very valid. I think that because we did not communicate well with the public about inflation, we lost some credibility in countries where the euro has now been introduced. I notice in contacts with citizens that this is nearly beyond repair. When I say: ‘Inflation has been very limited’, the response is ‘you are lying’. When I say: ‘yes, but there are statistical offices and Eurostat that can back this up’, they respond: ‘yes, but they are lying too’. Credibility is in short supply. It appears that we were unable to explain how inflation, which was real in 2002, has disappeared. Consumers were not born yesterday. Since we failed to explain to them what caused this inflation, everything is dumped on the euro. We have only ourselves, with all our institutions, to blame.
This is all exacerbated, of course, by all the commotion surrounding the Stability Pact, and so I am delighted with the amendment on that subject from the members of the Group of the European People’s Party (Christian Democrats) and European Democrats. The Socialist Group in the European Parliament has also tabled a sound amendment relating to the carry-on surrounding the ongoing failure of the Lisbon process to get off the ground. It is important that we should solve these problems, because the new Member States will soon be joining the euro. I think the report has been improved by the large number of amendments that have been tabled on this subject, also in the committee and by the Members from the new Member States. It is important that we strike the right note with them when the euro is introduced in those countries, but also with the citizens of the Member States currently in the eurozone, for it is their verdict that we will have to face.
That is also the reason why I would ask the European Central Bank to submit reports to us annually – not to talk only in bankers’ jargon and in economic terms about how well the euro is doing, but also about what the euro has really meant for ordinary consumers. It is unfortunate that, according to the ECB, or at least to Mr González Páramo’s letter to me, this would entail a huge number of methodological problems. I appreciate that this may be the case, and this letter was also written before the current crisis. I would still appreciate it greatly if the European Central Bank were to reconsider this request. Speaking personally, I would not mind if the Commission were to intervene.
It is easy to think ‘the euro is there, we have to put up with it now’. The responsible citizen refuses to accept this. It is a problem that we can solve. Given the way in which you, Mr Trichet, always come across to the committee, I think that you are ideally placed to solve that problem and, above all, that we – Parliament, the ECB and the Commission – would be able to do this quite easily if we joined forces.
. Mr President, ladies and gentlemen, I have the honour of presenting to you today the 2004 Annual Report of the ECB. The European Central Bank is aware of the crucial importance of its democratic responsibility and has always stressed that its independence must go hand in hand with a strict obligation to justify its actions. The ECB therefore attaches the utmost importance to holding regular dialogues with the elected representatives of the European citizens. Allow me to say that I listened with the greatest interest to Mr Lauk’s report and to Mr Maaten’s report.
In my introductory remarks, I shall first review the economic and monetary developments in 2004 and set out our view of our economic prospects and of the monetary policy strategy.
I shall then have something to say about a number of comments and proposals in the draft report on the ECB Annual Report for 2004.
Allow me to begin with the economic and monetary issues.
In 2004 the ECB’s monetary policy operated in an environment of gradual economic recovery in the euro area. Real GDP growth for the year as a whole stood at 1.8 %, compared with 0.5 % in the previous year. During the first half of 2004 economic activity showed relatively dynamic growth. In the second half, however, economic growth was only modest, partly on account of rising oil prices.
As regards price developments, underlying domestic inflationary pressures in the euro area remained contained, reflecting subdued increases in labour compensation and well-anchored inflation expectations. While the appreciation of the euro exchange rate in 2004 contributed to lower inflationary pressures, increases in administered prices, indirect taxes and rises in the oil price visibly affected headline inflation rates. Overall, the annual HICP inflation was 2.1 %, unchanged from the previous year.
Against the background of subdued domestic price pressure and a favourable outlook for price stability over the medium term, key ECB interest rates remained unchanged throughout the year at historically low levels. Interest rates remained low over the entire maturity spectrum, thereby lending considerable support to economic activity. As a matter of fact, our long-term rates are at their lowest level for 100 years.
Fiscal developments in the euro area in 2004 were, as has been said by the rapporteur, far from satisfactory. The average fiscal deficit in the euro area broadly stabilised at 2.7 % of GDP. This is a level which not only implies a rising debt ratio which could become unsustainable, but also leaves little safety margin for short-term budgetary relief in the event of adverse developments.
Discussions on a revision of the Stability and Growth Pact continued in 2004, resulting in a report adopted in March 2005. The budget implementation in 2005 and the preparation of the budget for 2006 both provide the first opportunities for all parties involved to rigorously implement the provisions of the Pact, so as to show that the Pact remains an effective framework for fiscal policy coordination and discipline. As the rapporteur said, everybody in this Parliament knows what was the ECB’s position throughout these discussions.
Finally, 2004 saw significant revisions of past deficits and debt figures in a few countries, undermining the effectiveness of EU fiscal surveillance. It is of vital importance that the reliable compilation and timely reporting of government finance statistics is ensured.
Turning to the crucial issue of structural reforms, the ECB welcomes and supports the renewed impetus for economic reform as a result of the relaunch of the Lisbon Strategy, its stronger focus on growth and employment, and the new governance framework aimed at improving the delivery of reforms. The new Integrated Guidelines for 2005-2008, comprising both the new Broad Economic Policy Guidelines and the new Employment Guidelines, should now set the stage for concrete action at EU level and by Member States.
I shall now say a few words about monetary policy in a vast and diversified euro area. The magnitude of inflation dispersion across euro-area countries is similar to the dispersion observed in the 14 US Metropolitan Statistical Areas. In a monetary union inflation and labour-cost differentials across regions or countries are the natural way of adjusting relative prices in the face of asymmetric demand or supply developments. Such adjustments within the euro area have been larger and more frequent than anticipated. From that standpoint the euro area is more flexible than had been expected by many observers. Whilst generally adjustments of relative prices are economically justified, there are cases where inflation differentials may be due to inappropriate national economic policies and rigidities in labour and product markets. For these countries structural reforms are very highly advisable.
I was pleased to note, whilst listening to the rapporteur, that you share our view that the regular dialogue is a very important part of the overall framework. The ECB is grateful for the suggestions made by the European Parliament and considers them with great care. In this respect, I can report that last year the ECB decided that it would henceforth publish its Financial Stability Review, in line with a proposal made by the European Parliament.
I note that on many important issues the views expressed in the motion for a resolution are very close to those held by the ECB, such as the statements regarding the ECB’s monetary policy conduct in 2004 and the diagnosis that the relative weakness of economic activity can be attributed to lack of structural reform. Your position with regard to the reform of the Stability and Growth Pact was also very close to the ECB’s views in this respect.
I also welcome the fact that the motion for a resolution compliments us for the work we undertook to prepare for the enlargement of the European Union, which marked another milestone towards an ever closer Union. The thorough preparations for this enlargement enabled the smooth entry of the ten new national central banks into the ESCB. We share your view on this particular point that the best possible preparation for adopting the euro is a high level of sustainable convergence, in accordance with the Maastricht criteria.
Although there are many topics on which we entirely share the views expressed in the motion for a resolution, there are some issues where we have a slightly different opinion. The motion for a resolution urged the ECB to consider the publication of 'summary minutes'. Yet I must say we continue to see great advantages in the communication channels chosen by the ECB. The approach chosen by the ECB to communicate its monetary policy decisions to the public almost in real time facilitates expectation formation and thus enhances the effectiveness of monetary policy. The ECB approach has achieved a high degree of monetary policy predictability and has allowed long-term inflation expectations to be anchored at healthy levels.
We have provided the European Parliament with extensive and up-to-date information through various channels and stand ready to continue to do so as regards the very important question of clearing and settlement. Should a directive on clearing and settlement be adopted at a later stage, these standards would have to be amended accordingly, if necessary.
Let me also tell you that we have read with the utmost interest the motion for a resolution on the implementation of an information and communication strategy on the euro and EMU. Amongst the measures suggested in this resolution is for the ECB to undertake a yearly quantitative analysis of the benefits of the single currency for citizens. I am not sure at this stage that such a yearly quantitative report would be the most appropriate means, for reasons of methodological and data constraints. But we will reflect on all appropriate means to enhance communication on the interest of the single currency for our fellow citizens of the euro area through the widest possible range of tools at our disposal – press conferences, publication of the annual reports and monthly bulletins, and speeches delivered and articles published all over the euro area.
Mr President, if I may, I should like to conclude by adding three remarks on Europe’s current situation, following the outcome of the French and Dutch referenda.
First of all, the development of Europe has a rhythm of its own, which can only be evaluated with the passage of time. The European Central Bank and its President have confidence in Europe’s ability to overcome the current difficulties, and I fully shared the feeling of confidence and determination immediately expressed in the statement signed by your President, Josep Borrell Fontelles, and Jean-Claude Juncker and José Manuel Barroso.
My second point is that the challenges and the opportunities offered to Europe at the present time by European and world history, demography, technology and the economy are so significant that they make it even more urgent to implement the necessary programme of reforms devised in Lisbon and relaunched in Brussels during the March European Council. On this issue, as on many others, I fully agree with the rapporteur’s conclusion.
Finally, everyone can be sure that in the future, as in the past, we will fully adhere to our mandate: the draft Constitution does not comprise any changes to the operation of the European Central Bank and of the single currency, which are based on the extremely solid foundations bestowed upon them by the Treaty of Maastricht. Europe can rely on the European Central Bank and the euro system to remain, in all circumstances, anchors of stability and credibility, and on the ECB, within the limits of its responsibilities, to preserve confidence.
. Mr President, I would like firstly to congratulate the two rapporteurs, Mr Lauk and Mr Maaten, on the excellent work they have done on their respective reports. I believe that this Parliament’s decision to discuss them jointly this afternoon is a wise one, because it is clear that the present and the future of the euro are very closely linked to the activities and correct decisions of the European Central Bank.
Both the euro and the Central Bank have been under attack over recent weeks. The criticisms made within the public debate have been logical and positive. If these attacks are based on a lack of arguments or on demagoguery, we must respond to them. I believe that this debate offers a good opportunity to respond to some of the unfounded criticisms levelled at the single currency and the European Central Bank over recent weeks.
I would like to begin, like Mr Maaten’s report, by insisting on the advantages of the euro, on the positive aspects of the single currency since it was launched: it has given us stability in the face of possible monetary turbulence and crises, such as those we have experienced in the past; it has given us price stability, largely thanks to the correct monetary policies of the European Central Bank; thanks to that stability, it has provided us with low interest rates and protects us from risks which we must not assume are behind us. The euro allows us to deal with the risks that we were subject to before, but we must not forget that those risks may appear again unless we maintain confidence in, and the credibility of, our currency and our Economic and Monetary Union.
It has been said that, during the two referenda held in France and in the Netherlands, some of the criticisms of the ‘no’ camp treated Brussels as a kind of ‘scapegoat’. They intended to criticise elements of the world situation or the strategies of the respective national governments, but when making those criticisms, they pointed the finger at Brussels.
I have the impression that the same thing is happening with the euro and with monetary policy. The low growth of the European economies is not a problem caused by the single currency or by monetary policy; it is essentially a problem of the lack of structural reforms, the loss of dynamism, flexibility and the capacity of the European economies to adapt in a globalised world in which, for some time now, economic borders have not had the same meaning that they had a century ago.
If we are to propose correct economic policies to our citizens involving strategies for progress, growth, well-being and employment, therefore, we cannot indulge in nostalgia for the past or focus on the wrong adversary. The past is not going to return and the adversary is not the euro or monetary policy.
At these difficult times for the European Union, therefore, from both economic and political points of view, we must take particular responsibility for taking the correct decisions. I believe, as I have said inside and outside of this Parliament on many occasions, that the reform of the Stability and Growth Pact, which has very significant support from this Parliament, is a correct decision that is starting to be applied rigorously, as President Trichet has just called for.
Next week we will debate the proposed recommendations adopted a few days ago by the Commission in the Ecofin Council with regard to Italy; in the coming weeks we will do so in relation to Portugal and before the end of the year we will do so with regard to other countries: some of the founding countries of the European Union and also some of the new member countries of the Union.
Those rules must be applied with credibility and energy, but also rationally, in order not to provide support for the arguments of those people who want to set economic stability and budgetary discipline against economic growth and job creation on the grounds that they are incompatible; they are perfectly compatible. Following its reform, the current Stability and Growth Pact allows that compatibility to have practical consequences in terms of the decisions adopted by the Commission and the Council.
As President Trichet has just said and as the report says, we must strengthen the dialogue of the European Central Bank, whose independence must be respected, with the Commission and the Council and, in particular, with the Eurogroup. I have the privilege of observing the important dialogue held each month within the Eurogroup between the President of the European Central Bank and the Finance Ministers of the euro zone.
We must deal with a very important issue with which I would like to end this speech the enlargement of the euro zone to the new Member States, which will be in a position over the next few years to join the 12 current member countries rigorously and at the same time taking a broad view.
Over the coming months we will have to analyse rigorously, frankly and with full dialogue with the countries in question, whether Estonia, Lithuania or Slovenia — which were the first three enlargement countries to join the exchange rate mechanism in 2004 — next year comply with each and every condition laid down in the Treaty in order to join the euro zone, as their authorities wish.
In this respect, with regard to information on the euro, I would like to inform this Parliament that, over recent months, I have begun a programme of visits, that will continue over the months between now and the end of the year, to all the new Member States to discuss in detail with their authorities, both with their governments and with the Presidents of their respective Central Banks, their degree of preparedness for joining the euro zone when the time comes. We have learnt a lot since the nineties: we can and we must communicate this experience to the authorities of the countries which will eventually join the euro zone and we can use these successive enlargements of the euro zone to explain to all of the European citizens, of the new and of the old member countries, the great advantages of the euro, and dispel some of the false ideas expressed about our single currency.
. First of all, before going into specific aspects of the communications strategy, I would like to thank Mr Maaten, the rapporteur, for his excellent report, and also for good cooperation.
I also agree wholeheartedly with many of the previous speakers regarding the introduction of the euro in the old Member States. This was carried out at a time of reduced economic growth in the Eurozone, with insufficient structural reforms and with poor implementation of the Lisbon Strategy. This has indirectly had a strong impact on the negative perception of the euro by our citizens.
I agree with Mr Maaten that despite the fact that the process of introducing the euro in the twelve Member States has been one of the most successful projects in the history of the European Union, the inhabitants of individual countries have a very different perception of this fact, and we have to acknowledge that with this process we have not succeeded in winning over the citizens, who regard the introduction of the euro as the reason for increases in consumer prices. This has evidently had a generally negative effect on public opinion of the introduction of the euro.
How can we prevent this from happening with the new Member States, which are making efforts to introduce the euro soon? Even now the predominant opinion in the new Member States is of the negative effect the euro will have on consumer prices. We will have to rely decisively on a more convincing, and in particular permanent publicity campaign tailored to the needs of each individual country and region.
The new Member States should also make use of any experience, mainly positive, of the old Member States, particularly within the framework of twinning programmes. Although it is by no means a requirement, the Member States should find partners with whom to exchange their experience in spreading the good news about the introduction of the euro.
– I shall naturally focus exclusively on the report by Mr Lauk, although I do believe that both can be discussed together.
I shall begin by commending you, Mr Trichet, on the outstanding quality of your report and on the way in which the information has been set out before us, in keeping with the rapporteur’s speech. Yet I also wish to say to the whole House that that is frankly not the point of this debate. What Parliament is set to adopt or reject is Mr Lauk’s report, and we must therefore give our opinions solely on Mr Lauk’s report.
It is abundantly clear to all of us that the main objective of the European Central Bank (ECB), as laid down in the Treaties in force, is to maintain price stability. We all know, however, that even within the scope of the current Treaties, the monetary authority is also responsible for fostering economic growth, for properly sustaining job creation and for boosting internal demand. The rapporteur has focused almost exclusively on the bank’s main objective of maintaining price stability, thereby overstating its importance; he has also sought to drum home, needlessly and , the institution’s position as regards the recent changes to the Stability and Growth Pact. In so doing, he has, in my view, put himself in a delicate and isolated position, one that we obviously cannot support. During the debate in committee, the Socialist Group in the European Parliament sought to remedy this shortcoming, but unfortunately the blocs that formed during the voting process prevented our points from being adopted. We therefore hope, in contrast with the rapporteur’s call, that these mistakes can be corrected in plenary. After all, there is no point in stressing positions and opinions that may be justifiable on the basis of one-dimensional economic thinking, but which say nothing to the citizens and which fly in the face of the day-to-day reality faced by businesses. The current EU crisis is not solely, nor even predominantly, an institutional crisis. Without any shadow of a doubt, this is a crisis of policies that have proved incapable of solving people’s actual problems, incapable of sustainably promoting economic growth and incapable of creating high-quality jobs.
The constant refrain that economic and social success can only be achieved by carrying out structural reforms is looking increasingly like empty rhetoric. This is firstly because structural reforms cost money and are payable per head, which means that expenses are incurred before any benefits are felt; secondly, because the nature of national public finances is increasingly less predisposed towards public investment, particularly the least visible kind of public investment that has difficulty attracting party support in the short term; and thirdly, because the restrictive and blinkered implementation of budgetary consolidation policies blocks any kind of effort focused exclusively on this reforming area, which, given the crucial nature of this area, is clearly an inadequate state of affairs.
To criticise the minor amendments made to the Pact by the Council, as the rapporteur does – and this places him alongside the most hard-line critics of those amendments – is, in my view, to overlook the wider picture in Europe and the EU’s economic and social problems. It is obvious that the ECB’s activities must be seen in the context of the absence of a European government model, which is a positive thing and is not the issue at hand. Mr Lauk attaches great importance to this – and it is indeed something that we can also think about – but what I am referring to is the conservative position, with which I cannot possibly associate myself. I therefore ask this House, Mr President, ladies and gentlemen, to correct some of the mistakes contained in the report by Mr Lauk.
.  Mr Trichet, Commissioner Almunia, ladies and gentlemen, the story of the euro and of the European Central Bank is one of undoubted success. Despite political upheavals, the euro is proving itself to be quite stable, is becoming more and more a major reserve currency, and, as we have heard, the EU’s new Member States are keen to introduce it at home without delay.
The ECB’s work has not exactly been made any easier by various economic developments in the eurozone and by political pressure, but it has nonetheless, from the very outset, maintained its independence and behaved in a professional manner. I would encourage the European Central Bank to maintain its commitment to independence and continue to regard the defence of the euro’s stability as its primary function. This, as you can see, is where there is a great gulf between the groups in this House, and Mr dos Santos and I are not of one mind.
One reason why the conditions under which the ECB operates are problematic is that the reform of the Stability Pact largely did away with the second pillar of the euro’s stability, leaving the ECB with principal responsibility for currency stability. This House has proposed various ways of improving the implementation of the reform in practice, all of which the Council has disregarded, thereby indicating that, although the finance ministers may well not see the relaxation of the Pact as desirable, they do at any rate acquiesce in it with a degree of approval. Why this should be so is explained not least by the fact that the big countries in the eurozone – Germany, France and Italy – have been breaching the terms of the Pact for years without being called to account for it. Germany will be unable to comply with the Pact’s requirements over the next two years, and certainly not this year. As we have just heard, Italy breached the Pact as early as 2003, and it, too, needs another two years to get back in the clear.
As I draw to my close, let me say that the ECB Board should avail itself of the option provided for by Article 10 of its statutes to take decisions by simple majority rather than seeking consensus at any price. Consensus often represents no more than the lowest common denominator, and the Bank should not be satisfied with it. I can well understand how, at a time of great political pressure such as the present, the ECB is unwilling to publish minutes, let alone records showing who voted for what, but I do hope that the day will come when the minutes can be published, along with indications of the way the votes went.
Last but not least, I would like to endorse what Mr Lauk said about the need for you to follow the US Federal Reserve’s example and publish a containing a detailed analysis of the ways in which individual countries’ economies develop.
.  Mr President, ladies and gentlemen, all of a month ago, in France and the Netherlands, people voted overwhelmingly against the Constitutional Treaty, with which vote they expressed, above all, their opposition to ‘more of the same thing’, more of the same neo-liberal policies in Europe, and, not least, their opposition to the so-called Stability and Growth Pact.
What has come out of this Pact? Price stability is only one facet of it; it has also brought mass unemployment and an immense increase in poverty in Europe. Rather than growth, it has brought blatant social breakdown; in place of stability, record profits for big business. Mr Lauk, however, in this report, is unmoved by either the social upheavals or the self-evident problems involved in the implementation of the Pact, and continues to sing its praises. Even worse, and absurdly, the report posits a link between working times in Europe and economic crisis, as if the problem would be solved if those still with jobs to go to were to work longer and longer hours, driving themselves to the point of collapse, while more and more people do not even get the chance to make use of their skills!
Those who understand European politics in this way and present it in this light must not be surprised when more and more people turn their backs on them. What the abortive constitutional referenda in France and the Netherlands clearly showed is that most Europeans want something else – new politics, with a social orientation.
. Mr President, EU institutions keep telling themselves that the euro is a success. If only the public realised what a success it is, euroscepticism would vanish and people would all come to love the euro. The problem, we are told, is lack of knowledge. Hence the drive to spend EUR 16 million on a communication and information campaign giving neutral and factual information.
Unfortunately, the neutral and factual information is not likely to persuade EU citizens in the desired direction. All the large eurozone countries, and several of the smaller ones, are struggling with poor growth and rising government debt. The rules of the Stability Pact have been flouted all round and no honest observer can try to claim that the new flexible pact has any teeth, although the Commission has recently been pointing the finger at Italy. Yet we all agree that fiscal discipline is necessary if the euro is to endure as a multinational currency.
So how do we measure success? Easier travel, says Mr Maaten; lower interest rates, says Mr Trichet. But lower interest rates are more a response to poor growth than a sign of success. While the ECB must be applauded for its achievements with consistently low inflation, Mr Trichet’s deputy admits that the euro may have been part of the problem, accepting that the ‘one size fits all’ interest rate is not appropriate for countries with different inflation rates and business cycles.
The euro has not succeeded in its aim of binding EU citizens in ever-closer union. The euro has not succeeded in forcing countries to adopt the structural reforms that are necessary for the long-term health of eurozone economies. Is that the information that will be provided under this initiative? It should be, because that is what is relevant to people’s wellbeing. An objective appraisal would admit that in creating the euro the EU has tried to create a silk purse from a pig’s ear. It is now obvious that what we have is indeed the pig’s ear – perhaps not something we should be boasting about too loudly.
Have we learned nothing from France and the Netherlands, where the efforts of governments to obtain a ‘yes’ in their referendums on the Constitution merely hardened opinion against it? To spend money now promoting the euro would be foolish and irresponsible. It would also be typical of the head in the sand arrogance that we have come to expect from the European Union.
. Mr President, the European Central Bank fulfilled its objective of maintaining price stability and, in doing so, it managed to steer Europe through the many challenging economic and financial developments of 2004. However, the challenges are on-going and they are worrying. The consumers are bearing the brunt of that particular worry.
Mr Trichet, only a few weeks ago you called upon European consumers to open up their purses and spend more, but there is not enough certainty in the current economic climate to facilitate the surge in spending that you call for. I speak for many of my constituents when I tell you that people purchasing houses are worried about whether the interest rate is going down, about house prices going up, when and where, and what the long-term outlook is. They are uncertain as to what the current hike in oil prices will mean, how long the side-effects will last and what to expect in the long term – their future.
Last week, business confidence in countries such as Germany was on the increase. However, while benefiting from a fall in the euro, they were turning the other cheek within days to be hit with record high oil prices. Companies and consumers are finding it difficult to gauge whether their prospects are good or bad. Such an environment does not cultivate consumer confidence, domestic demand or domestic growth. The predominant risk to growth is the high energy prices. For businesses and consumers dependent on oil, that is detrimental. Our dependency on oil is proving too costly in every respect. We need to look at the long-term energy issue from the perspective of economic viability and sustainability.
Dependency on any single resource leads to market vulnerability. Real energy alternatives are needed to combat this. Let us take the reform of the sugar sector, for example. Countries such as Ireland are to be badly affected by the reform of the sugar sector. However, we need to take initiatives both nationally and at European level to counteract the inevitable negative impacts on these reforms. Irish and European industries need to be assisted in turning a declining sugar industry into a profitable alternative energy source, such as biofuel. There are many fledgling industries, such as the rape-seed oil industry, that need to be financially promoted and supported.
Such measures, Mr Trichet, will assist in creating economic stability, environmental sustainability and consumer confidence. All policies are interdependent and no economy should have a higher rate of dependency on any one energy source and no amount of increase or decrease in the interest rate can change that fact.
Mr President, those who want power, who want to shape the way things are, must envy you, for you, right now, are guiding a vitally important vessel through heavy seas, and I am sure you are aware of the responsibility involved in that. I would like to join those who are briefly reminding you of a couple of mirages by which you should not allow yourself to be led astray.
Particularly under the present political conditions, I think it would be mistaken to make too great haste in enlarging the eurozone. I think that the transparency of your own institution would be of great value particularly when difficult decisions have to be taken and it would be useful to know who had been on what side. I ultimately believe that it is the credibility of your own House that is at stake; I suggest that you look at its structure, its superfluous positions and privileges, before they become the subject of public debate and your House ends up going the same way as so many others.
Mr President, Mr Trichet, Commissioner Almunia, I would like to start by thanking you, Mr Trichet, for your work over the past year. At a time when the Stability and Growth Pact has been under fire, you contended in splendid fashion for the stability of the euro, facing down the Member States, the Council and the Commission too. For that you have the warm thanks of the Group of the European People’s Party (Christian Democrats) and European Democrats, which wishes to encourage you to keep on doing the same thing, for things are not getting any easier.
The Stability Pact was softened up, loosened up, or – according to some – abolished; that is something on which I do not propose to comment right now. We are, of course, currently seeing to what extent it is applied, and what effect it has, in Italy, and there are doubts in some people’s minds about that. What has happened over recent months has not, though, done away with the risk of inflation, which has, on the contrary, increased. To Mrs Wagenknecht, who seems, unfortunately, to have a more pressing appointment to go to, and who spoke of ‘new poverty’, I would say that real poverty is present when money loses its value. As you, Mr Trichet, said, we should, in future, take constant care to require the reforms at national level, which are so necessary. I would have liked the Commission to respond appropriately when your own country’s Mr de Villepin proposed the eventual establishment, alongside the ECB, of an economic and financial government, which would be responsible for both economic growth and job creation. This is the logical second step. The first was to fundamentally change the Stability and Growth Pact or do away with it altogether, and the second step, now, is to give the European Central Bank equal responsibility for both price stability and other measures, not least for economic growth and job creation.
I can do no other than warn of the need for the nation states to do their homework, for the most irresponsible thing we can do at present – and it is something I hear from members of the other political group – is to suggest to people that there is no need for change, that no more than a different policy on the part of the ECB is needed, and that social standards can remain as they are. That is irresponsible, particularly as those who indulge in this sort of talk, are those who ought most to be aware of the fact that reforms at national level are more urgently needed than ever.
– Mr President, Commissioner, the debate on Mr Maaten's report coincides with a period in the European Union in which the course of its institutional cohesion has been disrupted and in which many of the policies which form the backbone of its functioning have been criticised. The recession, slow growth rates, restrictions on social policies, rising unemployment, inflexible financial perspectives and higher inflation have led European citizens into an impasse or to some degree of difficulty. This has resulted in their voting for a different Europe, because they had been given the impression that bad Europe and the bad euro are to blame for everything. That is why this Commission communication and, more importantly, Mr Maaten's balanced report, have an important role and can send a message to the European citizens.
The European citizens must be informed in depth about the contribution of the euro to their everyday lives and about the functioning of the European Union as regards financial prosperity, social solidarity and the organised and decisive implementation of the Lisbon Strategy policies. The analyses by the Central Bank and by the Commission may help in this direction. This revised communications policy about the euro should be clear to the new countries from the point of view of their integration into the eurozone.
In order to improve the information and communication strategy, it would be better to emphasise the following points:
focusing efforts to make the single currency more popular on special groups of citizens, on consumers, on towns and on small and medium-sized enterprises, so that they have the facility to adapt better.
To close, I should like to say that, in all events, the message which needs to be given is that the euro and EMU in general are perhaps one of the most successful achievements of the European Union and should be seen as such by all European citizens. Every difficulty and every new vision of the future of Europe must be based on its conquests, which must not be bartered away. In order to achieve this, we need properly informed and enlightened citizens and reliable Community policies.
We must thank both rapporteurs for their reports. Although at first glance they perhaps appear somewhat different, they are united by one thing: now the European Central Bank's monetary policy and the euro are both the subject of intense criticism. It is clear that while the economic evaluation of these factors, that is, monetary policy and the euro, may vary, we must surely recognise that the communication strategy as regards the common monetary policy and the euro is really not a success. We ought to conclude that this communication strategy should be reviewed, and that this is particularly relevant now, during the on-going discussions on the future of Europe.
Based on the experience of Lithuania, I can say that when you introduce any economic reform, it has a different effect on various groups of residents. Thus when we talk about Europe's monetary policy and the euro, we must appreciate that the effect of this or that decision will vary greatly depending on the group of residents; I welcome the European Central Bank's intention to analyse the influence on resident groups.
In addition, we ought to mention not only the positive aspects, but also the problems that appear in the short term when introducing one economic reform or another, as there is no such thing as an economic decision that acts as a miracle drug with immediate positive results. This means that while informing residents, it is also necessary to report problems, let us say when prices increase in the new Member States, as without doubt we are witnessing price convergence between the old and new countries.
Thirdly, the information campaign and communication strategy must be of a permanent nature. Short-term campaigns are not effective. Every day we will be exposed to the influence of the European Central Bank's decisions, and every day we will use the euro and all those problems will be with us constantly, meaning that the process of explanation must be constant and active.
– Mr President, the European Central Bank, which is a staunch advocate of the anti-grass roots policy of the European Union, the Maastricht Treaty and the Lisbon Strategy, has – in all the years it has been operating – been characterised as a grim executor of the interests of big business, to the detriment of payrolls, social achievements and the workers' standard of living. The incentive behind this policy is to strengthen the competitiveness of the monopolies of big business by reducing the cost of the workforce. The European Central Bank is the institution of the European Union which has full and exclusive responsibility for monetary policy and zealously defends its social indifference, maintaining that its sole objective is price stability.
The price stability and low inflation in the eurozone cited by the rapporteur have done nothing to protect the workers, for whom they do not even apply, from high prices and poverty, which are increasing still further following the leap in the price of oil and the fall in wages. In the name of competitiveness and in order to respond to the demands of big business, a new anti-grass roots assault is under way in the Member States. A new package of anti-grass roots measures is being promoted.
In addition, paragraph 11 of the report welcoming the commitment by the European Central Bank to the ratification of the so-called European Constitution is an insult, given that it was recently voted down by the peoples of France and the Netherlands. This sort of thing shows disdain at the very least for the peoples of Europe.
The workers have run out of patience. Regrouping and stepping up their fight is the only way out if the contemporary needs of the working and grass-roots classes are to be satisfied.
I am convinced that the introduction of the euro and the creation of the Eurozone is one of the best and most convincing demonstrations of the viability of the European Union. The European Union has become stronger, more stable, and internally more open. However, we must get used to the fact that for various reasons our citizens do not always react positively to new things, particularly if they do not bring clear positive benefits in the short term.
It is said that good things grow of their own accord. In my opinion, this will also be true of the euro in the historical perspective. The older and middle generations may indeed yearn wistfully for the old currencies, but the younger generation will regard the euro as their currency. In the same way the younger generation will no longer be affected by the various prejudices resulting from the decades of a divided Europe.
A stable and reliable euro will undoubtedly be both a condition for, as well as a reflection of, the fact that both the European Central Bank as well as individual Member States are conducting a responsible policy. However, an objective judgment is necessary. The European Parliament should not waffle on and delay amendments that have been duly passed on the first reading, which was what happened at the June plenary session, when discussing mechanisms for more effective control over the budget deficits.
Mr President, Commissioner, ladies and gentlemen, apart from the Court of Justice, Mr Trichet, yours is the least controversial institution in the European Union. It has a clear mandate, and you and your team do what is expected of you. For that we are grateful. You are predictable, consistent, reliable, and foster trust and confidence. Your policy is characterised by calmness and a steady hand, and all I ask of you is that you keep it that way.
At the same time, of course, I also bid you step in when public statements, statistics or actions go against your convictions and the facts. As a global player, you need to do more to explain to the public the events that occur on the global stage, the ways in which we are dependent on them and their consequences for us, and I urge you to help policy-makers convey the objective necessity of structural reforms and the balancing of budgets, and the fact that sustainable growth and rising numbers of people in work are dependent on them.
You, Mr Trichet, should have more input into information on what is happening in economic and monetary affairs, for awareness is dependent upon information. I urge you to keep on stressing the preventive dimension of the Stability and Growth Pact, to keep on denouncing every infringement of it, and to defend the flanks of the Commission and of the countries that remain stable as they go about their work.
I would also urge you, though, to deter countries from running up deficits – if need be, by means of higher interest rates and poorer internal ratings. People need to know about the value the euro adds in terms of growth and employment, in terms of lower credit interest, about the ways in which it benefits the EU’s stability and the good it does in the wallets and purses of ordinary members of the public. There is a great deal for us to do, for public sentiment does not reflect the facts.
Mr President, Mr Trichet, Commissioner, I believe that examining the annual report of the European Central Bank provides the opportunity to analyse the coherence of the monetary policy conducted on behalf of the entire eurozone by the European Central Bank. From that point of view, people are, however, today led to wonder about what economists call the balance of the policy mix. There must be a defect in this famous policy mix since growth has not materialised. With regard to the policy of the Central Bank, we have for a very long time been particularly attached to the need to establish the authority and legitimacy of the ECB and confidence in the decisions it takes. I would say that, in a way, this was an institutional quest. It appears to me that we must now reach the age of maturity and refrain from simply passing the blame on to the governments that delay in implementing the structural reforms, failing which we will not move the debate on. Progress is necessary, however, in order to rediscover growth and employment.
From that standpoint, I should like to make three observations. Firstly, Mr Trichet, I am told that the quality of your listening skills and of your contribution to the work of the Economics and Finance Ministers of the eurozone is extremely high and that the latter are pleased to have you by their side when they debate the situation in the zone. I believe, however, that dialogue comprises an idea of reciprocity and that if you intervene on the reform of the Pact and on the required structural reforms, others must, in return, be able to tell you how things stand with regard to monetary policy.
Secondly, with regard to the method of decision-making, I agree with the observations of my colleague, Wolf Klinz. In all likelihood, the method of decision-making laid down in the treaties is the right one. From the beginning, however, this Parliament has, as you know, requested transparency, or in any event information, concerning the nature of the debates taking place within the Council of Governors, and I believe that that request is a legitimate one. In the absence of the necessary information, in actual fact, one gains the impression that it is perhaps the absence of consensus among the members of the Council of Governors that prevents decision-making and that stops matters from developing.
With your permission, Mr President, I will make a third observation in the space of a few short words. It is about evaluating the economic policy and the economic situation. The Central Bank is too obsessed with structural reform, without recognising that there will be no structural reform without growth. From this standpoint, the objectives in terms of inflation, as they were evaluated at the start of the period, ought perhaps to be reviewed. Perhaps you ought to begin consultations so that, in future, people have access to an assessment of inflation that is more in line with the needs of an economy that has to assume transition costs. These must not become the responsibility of future generations but, rather, be to their advantage, since, on the basis of a boost in growth, future generations will be able to fund the repayment of this inflation.
Mr President, I would first like to commend Mr Lauk for his thorough report and also to thank President Trichet for his presence.
Europe’s prospects for economic success are bound to structural reforms; many of our colleagues have mentioned this. In an economic climate characterised by unsatisfactory budget deficits and widespread unemployment, several points deserve special emphasis.
First, we cannot avoid referring to the Stability and Growth Pact once again. The new framework for the future of the SGP has now been adopted; it has some good as well as some bad new rules. I would like to encourage the ECB to do its utmost to ensure that all reforms to the pact are interpreted correctly and increase transparency and efficacy along with expediting the structural consolidation process. It is important to remember that any weakening of the corrective arm of the SGP would render what was once a powerful mechanism for growth a casualty of flawed political judgement.
Second, we can harness the energy of European competition by adopting and implementing the Services Directive as soon as possible. Likewise, vast benefits for citizens should compel us to push for full regulation of cross-border retail payments, and to work towards a Single European Payments Area by 2010. This is what citizens expect from us.
Third, the reforms undertaken by national central banks to adapt their structures to the new institutional framework are paramount to reversing our current downward trend. I am proud to say the Bank of Finland – my own central bank – is one of the central banks which has made impressive moves towards reaching this objective. It has really tried to reform its structures in order to achieve an improved balance in the eurozone.
Lastly, I congratulate the ECB on its sound decision to support ratification of the Constitution. The choice to integrate under a constitution can only lead to a stronger political union. This is what our voters in France and the Netherlands want, even though they rejected the Constitution; they still want more political union and the Constitution is one way to achieve this on the economic front.
Mr President, it is sometimes hard to identify with the European Union, and the same is true in the case of the euro. The past and present products of our minds must be better communicated and discussed, and that goes for the euro too. Before it was introduced, there was a need for people to be persuaded; now that it is there, people have come to a positive view of it, and that needs to be reinforced and confirmed if it is to be sustainable and people are to identify with it, and that is what we want communications management to do. It also has to be said that, both before and after the event, prices in both currencies were, and are, among the most important measures to help with the introduction of the euro. Consumers’ organisations and the economic and social partners have a crucial part to play in this.
At the end of the day, though, confidence in money and the currency will not be fostered merely by rattling off the reasons why price stability must take priority. It is when people find work and enjoy social protection that confidence is built up.
I wish to thank Mr Maaten for the even-handedness of his report.
Mr President, ladies and gentlemen, I would like to start by extending the warmest of thanks to my colleague from Baden-Württemberg, Mr Lauk, for his report, in which he has rightly drawn attention to the good work done over the past year by the European Central Bank and by you, Mr Trichet. Despite the apparent inflation, many members of the public see the euro as a success story, and, while I am on that subject, I would like to say how much I agree with Mr Ettl that it is certainly not price stability alone that brings Europe economic growth, but rather – as Mr Trichet pointed out – economic policy that responds to the present need for reform, and that is what we need to see at the national level.
There is one point that the rapporteur addressed and which continues to be seen as a major problem by many members of the public, by which I mean the high costs involved in transferring funds across borders. I hope – indeed, I am sure – that the Commission will continue its efforts to implement a single payment area in Europe once and for all.
Like Mr Radwan, I do not believe that we need a single economic government in Europe to witness the European Central Bank – whose independence is, as it must be, guaranteed – rendering an account of its policy to the ministers of the economy and of finance.
It is my belief that the European Central Bank, by commenting on the relaxing of the Stability and Growth Pact, assumed a political role, which it is of course entitled to do. The younger generation in particular find it absolutely unacceptable that the Member States should, year in and year out, spend several hundred billions of euros more than they collect in tax, and that it should be a matter of European policy – through the alteration of the Stability Pact – that this practice should in some sense be defended. It follows that I am very grateful indeed to you, Mr Trichet, for not mincing your words when speaking about such changes to the Pact, and, with the interests of the younger generation in mind, I ask you to continue, in future, to keep a close eye on everything done in relation to the Stability and Growth Pact, constantly bearing in mind the needs of monetary policy.
Mr President, Commissioner, Mr Trichet, I can imagine how satisfied you must be reading Mr Lauk’s report, and I will not criticise you for being so.
To begin with, the consensus emerging within this Parliament on the subject of the monetary orthodoxy of the ECB can legitimately fill you with glee. Then, by observing the extent to which Mr Lauk’s report falls into line with your recommendations and stresses the de facto political power of the ECB, you must be overjoyed! You have nothing to fear from the representatives of this Parliament as they are zealous defenders of the solutions that you recommend and that have, however, with tragic consistency, failed to restore growth and confidence in Europe.
So rejoice! Mr Lauk’s report puts forward better proposals than the social security system reforms that you commend, better proposals than the pay restraint that you suggest, better proposals than the reduction in public spending that you oversee. It calls for an increase in working time in Europe.
This is my first term of office in this Parliament. As a member of the Committee on Economic and Monetary Affairs, I have intervened on several occasions in this Chamber to express my concern, among the empty benches, about the poor economic and social results of the economic guidelines decided on by the Commission and by your institution. I note in passing that those on whom this report is going to impose the burden of additional working time have been more effective than you in fighting against the overvaluation of the euro by voting no, in France and in the Netherlands, to the policy that you support.
I am a fervent supporter of Europe. As such, I am in favour of monetary stability and I defend with conviction a greater convergence of the European economies, but I call on you to acknowledge that there is not just one possible economic and monetary policy and to remember that the effectiveness of your term of office is first and foremost assessed in the everyday lives of Europeans and in what they have to say about their lives.
Mr President, I welcome the Commission and Mr Trichet. I shall confine my remarks to the Maaten report.
That the euro may suffer from a popularity deficit in some countries in the eurozone should come as no surprise. There are two main reasons for this, neither of which has anything to do with the lack of a communication strategy. First, the perception that the introduction of the euro has resulted in increasing inflation in Member States has done serious damage to its image, even though, according to official figures, only 0.2% of the increase is attributable to the euro. However, this macroeconomic average disguises large price increases in a long list of everyday items such as coffee, vegetables, bread, hairdressing and parking meters, largely due to opportunistic marking up or rounding-off during the changeover period.
Second, our citizens’ attitudes to the euro reflects the economic situations in their own countries and their insecurity about their futures, pensions, jobs for their children and many other issues. Whilst the euro can help promote economic growth, it cannot do that on its own without sensible fiscal policies and sound economic management in each Member State.
We urgently need to focus on economic reform, especially in countries with unacceptably high unemployment and abysmal growth rates, in order to deliver on the Lisbon promises and not just come out with the same old Lisbon rhetoric. The new President-in-Office, Tony Blair, in his speech to the European Parliament – and what a marvellous production that was; obviously the diplomats had got at him, or it, since the summit – rightly focused on this as a priority and on the illiberal so-called European social model, which protects the privileged and does nothing to create jobs and investment or increase economic growth. Any PR or information campaigns will be an uphill struggle, a waste of money and time, unless they are in the context of sound economic management. The euro will just continue to be the scapegoat for Member States’ own failures.
When it comes to the Stability and Growth Pact on which EMU was founded, I trust that, under the revised and hopefully robust pact, the lack of even-handedness in chastising errant Member States will be a thing of the past. The credibility of our single currency and its public image and acceptance depend on all Member States adhering fully to it and the rules being applied evenly under the Stability Pact.
It is no coincidence that the euro has been fully accepted in my own country, Ireland. It is true that we had a very successful changeover programme but, more importantly, we have 4% unemployment, less than half the EU average, and our economic growth is approaching 6%, three times the EU average. We are very willing to help new Member States with their changeover preparations. We already have twinning arrangements in place with Cyprus and Malta.
In conclusion, the EMU and the euro are a most successful pan-European project for trade, travel and price transparency, and overnight the euro has become an international reserve currency. The euro can be the icing on the cake of sound economic management, but no amount of propaganda or spin can ever sell it on its own.
Mr President, President Trichet, Commissioner Almunia, ladies and gentlemen, I welcome the Annual Report of the European Central Bank as a demonstration of transparency, and its presentation and debate in Parliament as an exercise in democratic responsibility.
During 2004, the year of enlargement to 25, interest rates have been maintained and prices have not changed when compared to the end of the previous year. There has therefore been a situation of stability, but also one of a lack of dynamism. The economic results of the eurozone have not met with prior expectations: there has been little increase in economic activity within the context of the greatest world growth of the last 20 years, market share has been lost in international trade and the productivity differential with the United States has increased, while there has been no significant change in the labour market.
It is not just necessary to reflect, therefore, but also to make a great commitment: sustainable growth and employment are the main concerns of the Europeans. The reform of the Stability and Growth Pact is a good response, since it replaces a mechanical approach with rationality.
At this time, Mr President, we wish to stress the European Central Bank’s special ability to provide financial conditions for everybody. We particularly welcome the reference in its report to the situation of small and medium-sized businesses and we would point out that, at this critical time when it is necessary to increase confidence in the common project, you will continue to enjoy our support in carrying out your duties
Mr President, I for my part very much agree that my country, Poland, should meet the conditions for joining the euro as soon as possible. At the same time, however, I am very much opposed to the idea of an EU-backed pro-euro propaganda campaign. This idea stems from the mistaken belief that societies are incapable of understanding the facts by themselves, and that they need the enlightened elite to help them do so. This belief has recently been discredited in the debate on the draft Constitutional Treaty, and I am quite sure that it will be discredited once again.
I come from a region that is home to the largest German minority in Poland. These people travel to work in Germany every day, and they noticed the difference the euro made to their own financial circumstances. They do not live in a social vacuum, but communicate with their neighbours. What kind of theoretical arguments can we put forward that will override their personal experience? How much money will we have to spend to convince them that prices would not rise if the euro was introduced, given that they have already experienced such rises once before?
I would call on the EU to admit that it has taken a wrong turning, and to abandon its attempts to use expensive promotional strategies, whether well or poorly formulated, to change the facts. Such strategies will not change people’s minds. What would change their minds, however, is a strong and stable European currency that needed no accolades. We should create the economic conditions that would allow the euro to become just such a currency in reality.
Although the introduction of the euro was one of the most important events in the history of the European Union, mistakes were made; they were not small ones, and they resulted in a decrease of the euro's popularity amongst Europeans. We, as new Member States, have the advantage of being able to learn from these mistakes. First of all we have to see the effect on the cost of living; statistics do indeed show that the average cost of living only increased minimally with the introduction of the euro, but, as colleagues of mine have remarked, when one delves deeper into the subject one realises that there were substantial increases in the prices of objects and services which European citizens use everyday.
Secondly, rather than focusing on superficial issues, a campaign on the euro should concentrate on consumer protection and on preventing abusive increases in prices, for we cannot allow the change in currency to become another occasion for a few irresponsible businessmen to take the opportunity to increase prices more than they should. Thirdly, where the adoption of the euro is concerned, there is a need for broad consultation between social partners. In Malta, for example, the decision that we should join the ERM2 now, was taken unilaterally by the government without any kind of consultation, not even about the base rate. This is the ideal recipe for further increasing resistance in the future. This is not how things should be done. I believe that the euro project is very important for the European Union and for the new Member States, but this should be done without unnecessary haste, for as they say, haste trips up its own heels, and from this haste it is only the poorer classes who suffer.
Mr Maaten’s report gives us the opportunity to evaluate a number of benefits of membership of the Economic and Monetary Union as a prominent symbol of European integration and a means of bringing the people of Europe closer to the ideals on which the Union is founded. What makes it even more relevant is the fact that, on the basis of their undertakings in the accession treaty, ten new countries are preparing to adopt the euro as their legal tender when they have fulfilled the five main Maastricht criteria.
Despite the fact that the benefits of the single currency and the accompanying mechanisms cannot be challenged, a certain segment of the European population take a negative view of the euro, associating it also with price increases. They are wagering on the sentiments of the inhabitants of 12 EU Members, which ultimately failed to come true. They also reflect the concerns of the inhabitants of three of the old Member States who did not adopt the euro.
Even if I do meet some colleagues who are of the opinion that information campaigns are money thrown to the wind, the recent experience of the two unsuccessful referenda in France and the Netherlands make me believe that the architecture of the most important project of the EU, the European Constitution, foundered because of the lack of information. And a coherent, ambitious and long-term communications strategy about the euro can help us to get back in touch with the citizens and convince them of the benefits of the EU that they enjoy in their daily lives. The campaign needs to be clear and comprehensible, but above all straightforward and aimed primarily at more remote regions with limited opportunities for spreading information among the public. It should be aimed at people in employment and, in particular, at groups at risk, such as pensioners, the unemployed, people with disabilities and minorities. It should be used to explain to consumers the underlying principles, to prevent them from associating changes in price levels directly with the introduction of the euro – for instance, the introduction of dual pricing, and proper rounding up.
In the spirit of the project of monetary stability in the EU, which is its most successful project to date, we should express our agreement with this report, so that the right procedures and know-how obtained in the previous introduction of the euro, explained in a successful campaign, also bring benefits in the introduction of the euro in the new Member States, as well as in the future enlargement.
The draft resolution is of particular significance for those European Union countries that will soon join the Eurozone. At present, the members of the Exchange Rate Mechanism II are Lithuania, Estonia, Slovenia and Denmark. The first three countries have a good chance of introducing the euro and taking advantage of its positive merits in 2007.
Lithuania and Estonia are the only European Union Member States whose currency has already been pegged to the euro for several years. For this reason, joining the single currency should go smoothly. Nevertheless, the rumours circulating that the introduction of the euro in the twelve states was followed by a large jump in prices may do some harm. Panic may be aroused unnecessarily by artificial demand for certain goods and traders' aims to greatly round off prices for their own benefit; thus, as described in the resolution, a timely and accurate information campaign is particularly important, as well as a study of both the positive and negative experiences of those states that have introduced the euro.
The Twin model may help greatly, but with 18 months remaining until the introduction of the euro, as far as we know the three countries mentioned do not yet have partners in this Twin Programme. These states should be urged to find partners as quickly as possible and work even more energetically.
. Mr President, in one of the first speeches, Mr Klinz said that the introduction of the euro has been a success, and I share that view, as Mr Klinz and this Parliament are well aware, but I also share the concern of those people who have said during the debate that we must continue to adopt clear decisions and guidelines to ensure that it continues to be a success, because it is important to us, both as citizens and as defenders of the project of European integration.
With regard to the conditions under which the euro was introduced, it is true that there was abuse, in some countries more than others, in terms of taking advantage of the change of currency to round up and increase certain prices. It is also the case that the countries that were more and better prepared were able to prevent practically all the kinds of abuse that took place in countries that did not sufficiently prepare their lead-up to the single currency through information campaigns, but also through negotiations with the sectors affected, through transparency by means of displaying both prices for a reasonable period of time prior to the actual introduction of coins and notes, and also through information during the days immediately following the entry into force of coins and notes.
It has been said that both the European Central Bank and the Commission have studied the general impact of the abuse on price indices, which did not exceed 0.2% - 0.3%, but the negative perception of many citizens remains. I agree with Mr Doyle’s view that now, several years after the introduction of coins and notes, the citizens who express scepticism about the euro do so much more because of the situation of the economy, the increase in unemployment, the inability to promote investments or generate employment, than because of their memory of abuses that took place a few years ago.
The issue of abuse must not be exaggerated. Today in the Danish press, the Danish Finance Minister, Mr Pedersen, says that in Denmark, a country that is not in the euro zone, the rises in the prices of certain services — bars, restaurants and certain services provided directly to citizens — during January and February 2002 were practically identical to the increases that took place in the countries that introduced the euro. So we must not exaggerate, but we must learn from experience, particularly in the case of the new Member States that aspire to integrate their currencies into the euro over the coming years, and that is what we are doing.
Naturally, the citizens’ opinion of the economic situation, their confidence in it and in political and economic leaders goes much further than simply whether or not there has been abuse in the rounding up of certain prices. We have to talk about this, as we have done in this debate and as we will continue to do in others, about the implementation of the necessary structural reforms that we have discussed and that we are discussing within the context of the revised Lisbon Strategy, we must continue to talk about how to apply the Stability and Growth Pact and I referred earlier in my first speech to the Commission's commitment to apply the new Pact rigorously and I would like to ask some of you, who have called into question the possibility of applying budgetary discipline rules in the future within the framework of the economic and monetary union now that the Pact has been reformed, to take account of the reality of its application. We have been discussing how the Pact should be reformed. That debate is now over. The two new regulations have entered into force and we are now applying the new Pact. And I would ask the honourable Members to give their opinion on how the rules are applied rather than how you would have liked the rules to be, because the credibility of the Stability and Growth Pact also depends very much on your opinion, and when some of your citizens or some politicians in the Member States hear some of you express the opinion that there are no longer any budgetary rules, they believe it, and I do not want certain Finance Ministers to believe that there are no budgetary rules.
. Mr President,
President of the European Central Bank. Yes, yes, I am also going to speak in French. I speak both languages. I even try to speak German, if you have noticed, and I would like to speak even more languages.
I was impressed by the fact that price stability is very much in the minds of all here and of all our fellow citizens. It seems very important to me to look at this issue, which is to some extent considered occasionally to be an obsession of the ECB. It is an obsession of the ECB because it is the mandate of the ECB. It also clearly reflects the message that we are getting from the people of Europe. They are telling us to maintain price stability, to preserve it. I believe that it would be an enormous mistake to change the definition of price stability. That is not what the people of Europe are calling for. It is certainly not to say that close to 2% is no good, but rather that it should be close to 3%. That would be absolutely abhorrent in the eyes of our fellow citizens.
Price stability is not only what we are called upon to effect by the Treaty and by the messages we receive in Parliament and through out fellow citizens, but it is also absolutely necessary for confidence in Europe: for consumer confidence and confidence in general. Confidence is a major ingredient for growth and job creation. It would be an enormous mistake to think that we can oppose price stability on the one hand, and growth and job creation on the other. On the contrary: by being credible with regard to price stability, we gain confidence in Europe and we also secure the very low market interest rate that has been mentioned.
In Europe we have the lowest rates for the past hundred years. I am not only speaking about the short-term rates, but also the ten-year rates. The ten-year rates are made by the market itself, by the free encounter of supply and demand of savings. If we have the lowest rate for a hundred years, it is because price stability is credible, because we – the issuer of that currency – are credible. It is good for jobs and growth.
I will mention two things. A good monetary policy can do many things. It can create conditions for growth and job creation, but it cannot do everything. We have evidence of that within the very heart of the eurozone, with the comparisons between one country and another – and a number of Members have spoken very eloquently about their own countries. There are in fact other factors that count. Sound budgetary policy is without doubt one of them, as are reforms. I will not dwell on these things, but they are absolutely crucial. It is a sentiment that we share entirely with the Commission, and I am keen to say so here.
I should also like to mention a point, Mr President, that I believe is extremely important: the question has been raised of our independence and of our links with the executive bodies, with Parliament, with the Commission. Every fortnight, we invite Mr Almunia to the Council of Governors of the European Central Bank and, every fortnight, we invite the president of the Euro group. As Mr Almunia said, I myself am invited every month by the Euro group. That makes three invitations in total per month. With regard to our own invitation, moreover, it is in accordance with the treaty. The treaty itself stipulates it: we meet every fortnight and, every fortnight, we invite the president of the Euro group. Three times per month, therefore, in applying the treaty, the opportunity is there for a dialogue to take place with a strict adherence to independence. The European Central Bank is totally independent and that is a necessity. We would not have our current interest rates in 10 years, 30 years and 50 years from now, if it were not known that we are independent and, indeed, if there were the slightest suspicion about our independence. I would say again, however, that personal contact takes place on a permanent basis. I have more contact with the competent committee of the European Parliament, through Mrs Bérès, and with the Plenary Assembly of the European Parliament than my colleague Alan Greenspan has in the United States with the US Congress. That is not necessarily recognised, but contact takes place on an extremely frequent basis and, in the same way, contact with the executive bodies is incredibly frequent since it can take place three times per month.
On the subject of transparency, I should like to point out how attached we are to it; we consider it to be absolutely essential. We invented a new concept of transparency. Ever since the European Central Bank was created, it was decided that we would establish our diagnosis immediately after the decision of the Council of Governors and that there would be a press conference enabling us not only to make a diagnosis but also to answer questions. That did not exist before the European Central Bank was created. It was not at all ‘the state of the art’ among central banks and we, moreover, influenced the other central banks, which themselves began to explain what they were doing. Beforehand, they simply explained five or six weeks later, when they published the minutes of their deliberations.
I would take the liberty of emphasising that what we do goes beyond this, since we immediately produce a four or five-page diagnosis, which is the diagnosis on which we ourselves agreed in the Council of Governors. In addition, we have the press conference.
It is true that, for now, my colleagues and I believe that it is far more important to champion the collegiate position of the Council of Governors than to declare individual positions. We are in an exceptional environment, the European environment, and we have the single currency for 12 sovereign countries. We believe that our duty is to champion this college, which is the relevant body.Believe me, however, we are not in the least disturbed by the idea of consensus. We debate issues among ourselves. There is no question of postponing the slightest decision, and I can supply evidence of that. Following the tragic events of 11 September in New York, we were thus able to take very important decisions in the space of a few hours. I can therefore fully reassure you on that issue. We therefore genuinely believe that our concept of transparency, which was innovatory and which went further than what was the ‘state of the art’ for central bankers, is the right concept for the European Central Bank.
Thank you, Mr Trichet. You are always welcome in the European Parliament.The debate is closed.The vote will be on Tuesday.
The next item is the debate on the recommendation for second reading from the Committee on the Environment, Public Health and Food Safety, on the Council common position for adopting a directive of the European Parliament and of the Council amending for the twenty-second time Council Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (phthalates in toys and childcare articles) (5467/1/2005 – C6-0092/2005 – 1999/0238(COD)) (Rapporteur: Antonios Trakatellis) (A6-0196/2005).
. – Mr President, the directive under debate concerns restrictions on the use of phthalates in toys and childcare articles in order to protect children, who are one of the most vulnerable groups of the population; that is because phthalates, which are generally used in large quantities in order to impart flexibility to toys and childcare articles made of plasticised material, present scientifically substantiated risks.
That is why six years ago the European Commission proposed the directive we are debating, proposing a ban on the placing on the market of articles which are intended to be placed in the mouth of children under the age of three and, at the same time, supplementary provisions for labelling all other articles. It even proposed a temporary ban pending final adoption of the directive.
The European Parliament called at first reading for a ban on all phthalates in toys and products and childcare articles for children under three years of age and the labelling of those intended for children over three years of age but which might be put in the mouths of children under three years of age.
It has taken five full years after the first reading by Parliament for the Member States to reach a common position in the Council. After five years, therefore, of discussions – not to say inertia – the Council issued a common position; however, it made significant changes both to the Commission's proposal for a directive and the European Parliament's first reading.
Firstly, the six phthalates are no longer treated as substances in the same category or as posing the same danger to children's health on the basis of scientific reports by the competent scientific committee. The Council divides them into two categories:
for the first category of three phthalates, namely, DEHP, DBP and BBP, a total ban is proposed on all toys and childcare articles, because the risk assessment showed that these substances are carcinogenic, mutagenic and reprotoxic. Here the Council position is perfectly clear.
For the second category of the other three phthalates, namely DINP, DIDP and DNOP, the Council proposed a partial ban; to be specific, they are banned for children under three years of age and, for articles which may come into contact with the mouth, it allows them both to be used and, of course, to be placed on the market for children over three years of age.
There would be no problem if we did not have the relevant expert opinion by the Scientific Committee on Toxicity, Ecotoxicity and the Environment and there was no uncertainty as to the safety of these substances. I can tell you that there are experimental data on rats and mice which show that these three substances cause neoplasm in the liver and kidneys. In all events, there is no full assessment of the repercussions on man and, consequently, the relevant risk assessment has not been concluded. However, account must be taken of the principle of precaution, which the Council does by banning these compounds for all toys and childcare articles for children under three years of age, but allowing them for children over three years of age, but without any safety valve, such as labelling for parents' information.
In the Committee on the Environment, Public Health and Food Safety, we ended up by calling for a ban on the three phthalates intended to come into contact with the mouth or in toys and childcare articles which may come into contact with the mouth and we called on the European Commission to draft guidelines for the implementation of the directive.
To cut a long story short, following the resolution by the European Parliament, there was clearly still room for unofficial talks with the Council in the presence of the Commission. We finally reached an agreement. The package of agreements contains the following:
Firstly, a ban on the use of the three phthalates in all articles which children may place in their mouths; secondly, a review of all the applications which contain the substances in question for medical appliances; thirdly, the inclusion of child hygiene articles in the definition of childcare articles; fourthly, the adoption by the European Commission of guidelines on what is meant by toys and childcare articles which may be placed in children's mouths and, finally, the Commission study on the risks of plastic articles containing fragrances.
I am very satisfied with the result, because the Council was finally persuaded by Parliament's arguments that it is not possible, given that there is cause for concern about a substance, for that substance to be allowed for children over three years of age and only to be banned for children under three years of age.
I would like to recommend without reservation that Parliament vote for these agreed amendments at which, I repeat, we arrived with the Council and with the European Commission. I am sure that we shall thus avoid tiresome official conciliation and that this directive will be published and will become part of Community legislation straight after the vote at second reading and I hope that it will be passed tomorrow.
I would ask that we do not move away from this package of agreements which we have achieved and, consequently, that we vote in favour of what is being proposed by the five groups, by the Group of the European People's Party (Christian Democrats) and European Democrats, by the Socialist Group in the European Parliament, by the Group of the Alliance of Liberals and Democrats for Europe, by the Group of the Greens/European Free Alliance and by the Confederal Group of the European United Left/Nordic Green Left.
Mr President, ladies and gentlemen, in Germany we have a saying to the effect that ‘it will be worth it in the end’. When, in 1999, the Commission forwarded to the Council and Parliament its proposal for restrictions on phthalates in toys and childcare articles, it did not expect so much time to elapse before this directive was eventually adopted.
It did not at first appear possible to bring together in a compromise the divergent views held at Council level, and so the Member States decided to defer their decision until a series of risk assessments had been carried out in accordance with Regulation 793/93.
I do, however, think it is important that it be said that the children of Europe were not, at this point, in any sort of danger, as the Commission, in a decision under the General Product Safety Directive, had called on the Member States to ban certain toys and babycare articles containing the six phthalates in question, although this decision had to be extended on a regular basis in order to remain valid.
It therefore gives me a great deal of pleasure that the Council and Parliament have now reached agreement so soon after most of the risk assessments have produced results and the relevant scientific committee has delivered its opinions. This compromise, which will serve as the basis for what will now be a permanent rule, takes the precautionary principle into account without, however, losing sight of the principle of proportionality.
Speaking on behalf of the Commission, I would like to state that it is not minded to accept Amendments 22 and 23, on the grounds that they do not reflect the compromise reached between Parliament and the Council.
In the course of the negotiations between the Council and Parliament, the Commission had offered to make two statements in order to facilitate the reaching of a compromise, and that I shall now proceed to do. The first statement has to do with the compilation of a handbook and reads as follows:
As soon as a directive on restrictions on the marketing and use of phthalates in toys and childcare articles has been adopted, the Commission, in consultation with Member States’ experts responsible for the management of Directive 76/769/EEC and stakeholders, will prepare a guidance document in order to facilitate the implementation of the directive. The document will address in particular the provisions relating to restrictions on certain substances in toys and childcare articles, insofar as they concern the condition “which can be put in the mouth”, as in the annex to the directive.’
The second statement deals with the use of fragrances in children’s toys, and reads as follows:
The Commission confirms its intention to address the issue of fragrances in toys within the framework of the revision of the directive on the safety of toys. This will have the advantage of identifying exactly what should be understood as fragrances, of considering the appropriate measures to deal with the risk identified and of ensuring consistency with the other provisions of the said directive.’
Let me conclude by congratulating Mr Trakatellis and the Luxembourg Presidency of the Council. Without the efforts both of them have made, it would not have been possible to reach agreement on this highly problematic and weighty matter.
.  Mr President, Commissioner, ladies and gentlemen, the Council waited five years before delivering to Parliament its position for second reading stage, and I regard it as having demonstrated a great sense of responsibility in so doing, having waited for the results of the comprehensive assessment of the risks presented by phthalates, notably by DNP. The EU’s assessments of the risks of DNP do not show any risk as being associated with its use by all categories of the population including infants.
Despite that, the Council, drawing on the study carried out by the Scientific Committee on Toxicity, Ecotoxicity and the Environment, extended restrictions on phthalates in children’s toys to the age range from 0 to 3 years. The precautionary principle, on the basis of scientific results, was thereby sufficiently reflected in practice.
I therefore regard the Council’s proposal at second reading stage as even-handed and realistic. It takes account of the need for our children’s health to be adequately protected and gives businesses in the toy industry clarity about their prospects. It is also a good thing that we have been able to broker agreement between Parliament and the Council, and so I am addressing my fellow-Members of this House when I say that I am not entirely satisfied either with the way this debate has gone or with the result that has emerged from it. Let me explain what I mean.
For a start, the approaches we are currently taking are characterised by an excessive emphasis on the precautionary principle. What is the point of warning notices if there is nothing to warn against, and what is the point of bans on fragrances that are meant to neutralise smells? If we carry on like that, we will end up as a breeding-ground for prohibitions and panic. Contrariwise, although hardly any deaths are attributable to phthalates, 380 people a day die as a result of smoking, despite which we have not yet managed to ban smoking from the sittings of this House. People puff away to the point where it makes one’s eyes water.
Secondly, by submitting these compromise amendments, we are abandoning our most fundamental function – the drafting and enactment of legislation – into the hands of the Commission. What Commissioner Verheugen has said encourages me to have confidence in the Commission, and so I can do no other than urge continued adherence to the risk assessment with the Council’s position for second reading; then, I believe, we will end up with a positive outcome.
Mr President, I should like to begin by thanking the rapporteur, Professor Trakatellis, who, in my opinion, has shown a unique ability and a unique willingness to bring about compromises. I should also like to thank the Council, which has also exerted itself in some really basic areas, thereby showing that it takes Parliament seriously. It deserves to be thanked.
Particular account should be taken of the fact that it is more than five years since this legislation was embarked upon. Almost six years have had to go by before we have been able to get such important legislation affecting our children’s health adopted. We are concerned here with carcinogenic substances and endocrine disrupters. This is an issue that affects everyone in Europe every single day and is very much on people’s minds, and yet such a long period has elapsed. I am therefore all the happier about the result that we have obtained and that is now before us. It is a genuinely positive result. Firstly, the three most dangerous substances are completely banned, and that is of course a big step. Secondly, we are to have the three second—most dangerous substances banned in all forms of toys that can be put in the mouth, and that is of course at the heart of this proposal.
There are also other positive points, to which Professor Trakatellis has already referred and which I shall not repeat. I would, however, emphasise that this is a basic and significant example of legislation on which Parliament has stuck to its guns. We have not allowed ourselves to be influenced by the huge lobbying effort from industry. Industry has not been allowed to force through its position. We have maintained our stance that, in such an important area, it must be the precautionary principle that applies. Naturally, a sense of proportion must also be kept, but it is our children’s health that is at issue here, so the precautionary principle must be applied.
On quite a few occasions during the negotiations, I could not help but wonder if I was hearing correctly – indeed, I almost had to pinch myself to be sure – when draftsmen – albeit only a few of them – spoke against this proposal. Our children’s health was at stake, yet people were unwilling to apply the precautionary principle. I also see that a number of amendments, to which Mr Verheugen referred, were tabled. I presume that there was a translation error, as I had understood them to be parts of the compromise that people were unable to support. These amendments are not part of the compromise. The compromise does not include the parts to be found in Amendments 22 and 23.
. Mr President, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, I should like to take my turn in thanking Professor Trakatellis for his excellent work and for the quality of the compromise, negotiated with the Luxembourg Presidency, on the ban and restrictions on the six phthalates used as plasticisers in children’s toys and childcare articles, classified into two categories to which I am not going to refer again here.
This directive concerns the daily life of European families and sounds the death knell for these six substances that pose a danger to health and to the environment, since they are reprotoxic and particularly harmful to the immune and hormonal systems. The scientific evidence is accumulating. I am not going to mention all of it here, but all of the signals are turning to red.
It is completely logical that the ministers for trade and industry of the 25, in accordance with the proposal put forward by our former Dutch Liberal colleague, Jan Brinkhorst, in September 2004, wished to withdraw these six phthalates from the market. They did so on the basis of the recommendation of the Scientific Committee on Toxicity, Ecotoxicity and the Environment. They also did so for practical reasons, as they know that a very large number of substitutes exist and are already on the market, such as citrate for instance.
For its part, Parliament wished to strengthen the common position for two main reasons: firstly, because it made better sense since, from now on, with the compromise, no distinction is any longer made between a child over three years of age and one less than three years of age who puts toys in its mouth; and, secondly, because it is our responsibility as elected representatives of the citizens of Europe not only to say no to these phthalates in toys but also – if need be - to gradually regulate or ban all phthalates.
As far as I am concerned, I believe that protecting the health of our fellow citizens deserves better than this fragmented ban. It is difficult for me to explain to the voters that, as we decree it, a dummy plasticised with DEHP is dangerous to newborn babies but that, on the other hand, a needle used for drips that contains the same DEHP is harmless to a premature baby. The danger is strictly the same.
That is why this legislation must be considered as a first application of the precautionary principle to phthalates. The Commission, Mr Verheugen, has to act swiftly in the area of medical arrangements and in the areas of food packaging and floor coverings. That is the sound legislation that the people of Europe are waiting for.
. Mr President, it is remarkable that it has taken eight years, three European Commissions and eleven Council Presidencies for us to actually reach this point. It is long overdue, but we are at last able to take action to protect children from these high concentrations of toxic substances in their toys.
Toys are meant to be fun and they are meant to be safe. Soft PVC toys containing hazardous substances are neither fun nor safe and that is why this ban is so important. It is scandalous that children’s toys containing phthalates could weaken the immune system, cause liver damage and affect the hormone balance, especially when there are other alternatives.
I would therefore like to thank the rapporteur, Professor Trakatellis, for his work on reaching this agreement and I echo his call to Parliament to support the compromise amendments in the vote tomorrow. I am pleased that we have agreed on the ban, rather than labelling for children under three years old, which would not have been effective. The fact that this will cover all toys that can be put into the mouth is also vital as are the Commission guidelines on exactly what this will mean and what products will be covered to ensure the highest level of protection. We have heard about that from the Commissioner.
I believe that this is a real achievement, despite the fact that it has taken so long and despite the lobbying by the industry. I believe we have come to the right conclusion and that this legislation will protect the health of young children.
Mr President, I believe that the recommendation at second reading that we have before us is a success as far as consumers are concerned. It is a success in terms of children’s health and an extremely good example of the way in which the precautionary principle should be applied. Faced with practical warnings from scientific experts that there is a threat to public health, it is our duty as politicians to take action.
An important reason why we have achieved this success in Parliament is that the rapporteur, Mr Trakatellis, was so tough and determined in the negotiations. I should like to thank him for the way in which he carried out this work, as a result of which we have been able to achieve this agreement whereby it will be possible also to ban the last three disputed phthalates in toys intended for children of between three and six years of age.
There has been a lot of discussion in the committee as to how much scientific evidence is required for it to be possible to take a decision such as this. I believe that we have sufficient knowledge when a number of the recognised committees say that these products are dangerous and involve risks. We then have an obligation to take action. That is what is entailed by the precautionary principle.
There is another aspect of this decision that I also wish to point out, namely that it is now more comprehensive because childcare products, for which there is quite a large market, are also included. It is important that we have successfully pushed this dimension through in the negotiations and that the products concerned are included in the decision. Obviously, the whole of our group will support the draft compromise with the Council of Ministers.
.   Mr President, phthalates are added to products, especially those made of PVC, in order to make them more flexible. The many products involved are used as packaging, cosmetics, bathing accessories and, unfortunately, toys. These toys are squeaky, soft and particularly fun for small children to play with, which means that they often put them in their mouths.
Research has proven that phthalates can cause allergies as well as liver, kidney and lung damage. They can also have a harmful effect on the endocrine glands, and are reprotoxic and carcinogenic. The rules currently in place, which ban the use of phthalates at levels exceeding 0.1% by weight in childcare articles and toys, go some way towards protecting children. They are an inadequate safeguard, however, particularly since the liberal economy and the laws of competition mean that legislative provisions are sometimes nothing but wishful thinking.
The need to inform and educate people about these threats is a major problem. It would be preferable if products made from PVC were to be replaced by those made from wood, rubber, ceramics, leather or other natural materials. We should remember that the uncompromising reaction of any organism, and of babies and small children in particular, to any such detrimental compromise, is disease.
. Mr President, we have been warned by the World Health Organisation that global cancer rates could increase by 50% to 50 million new cases by 2020. With cancer rates across the world growing at this phenomenal rate, citizens are depending on governments for help, protection and information. Phthalates, as we now know, are used in large quantities. In some cases, a proportion of up to 45% is used to increase the pliability of toys or childcare articles made from plasticised material.
I support the legislation, but before welcoming the compromise package agreed between the representatives of the European Parliament and the Council, which goes further by extending the ban of concentration in toys and childcare articles to children in general – as opposed to the original wording referring to children under three years of age – we must first obtain clarification as to the exact nature of the risk posed by DINP, DIDP and DNOP to children. I note that there are divergent opinions as to the danger they pose and would appreciate clarification to that effect as soon as possible.
I congratulate the rapporteur, Mr Trakatellis, on the balance of this report and support the general call for more labelling and information for the consumer. I also agree that more research is required to take account of the exposure of children to risks from sources other than toys.
In addition, we should certainly be researching into restrictions on the marketing and use on the European market of dangerous substances to which newborn babies, children, pregnant women, elderly persons, workers and other high-risk sections of the population are heavily exposed.
In conclusion, we should also be encouraging the production of safer medical alternatives and encouraging their markets as they become available.
The role of children’s toys is not only to amuse, but also to teach children and help them get to know the world. Toys should give children pleasure, and not harm them. And it is for the reasons of safety, and of not harming children under any circumstances, that I greet the report and would like to congratulate above all Mr Trakatellis, mainly for the fact that as a doctor he respects the rule of , above all do no harm.
The report distinguishes between three toxic phthalates which should definitely be banned, and three others about which there are doubts, and which should be replaced by non-toxic substitutes.
In my view there is little benefit in distinguishing between toys designed for children under three and those for children over three, because as a mother I know that often the older children play with the younger ones and with the same toys. It is important to point out that phthalates can enter children’s bodies not only via the mouth, but also through the skin, and can thus cause other illnesses.
Furthermore, attention should also be paid to the toys that children put in their mouths. For this reason I propose that such toys be clearly marked, and above all that the phthalates that a toy contains, or its constituents, are marked on them. Using such unsuitable toys as toys for animals is not the answer.
Mr President, I should like to start by thanking Mr Trakatellis for his excellent work, and for his tenacity in pursuing this matter and achieving suitable compromises.
Our absolute priority should be to protect the health and safety of children. This holds particularly true in cases where we have a direct influence on the issues that are at the root of a problem, and where we are in a position to take decisions and impose legal restrictions that minimise the suffering of our youngest citizens and the incidence of disease in this group. A policy of this kind would be proof of the EU’s good intentions, as well as being easy for the public to understand.
Research and analysis have shown that toxic phthalates are widely used in the manufacture of children’s products and clothes, and that levels of these preparations greatly exceed the safety standards that have been adopted. Phthalates are chemicals that are added to plastic products, in particular those made of PVC, to make them more pliable. In the majority of cases, these are toys for small children. As rightly stated by Helen Perivier, a Greenpeace campaign coordinator, some manufacturers are fully aware that they are adding compounds that pose a threat to children’s health, but they fail to take into account that it is children who are most susceptible to the effects of these chemicals.
For as long as governments fail to force companies to use safe substitutes, children will continue to be exposed to the effects of substances that can cause long-term damage.
Research has proven that phthalates can cause allergies and serious kidney and liver damage, and that they are carcinogens. It has also been confirmed that phthalates have a negative impact on levels of the male hormone testosterone, which is essential for normal male development. At the same time, they cause other tissues in the human body, including those in the brain, to develop abnormally. Current regulations governing the use of such chemicals leave much to be desired, and immediate action should be taken to change this state of affairs.
This is a major problem, and so it is to be welcomed that the Luxembourg Presidency and the European Commission have drafted a compromise proposal extending the ban on the use of phthalates to all toys that children could place in their mouths.
The question of imports from third countries still needs to be resolved. Toys imported from the Far East have traditionally contained high levels of phthalates.
Mr President, I am very pleased that we have this balanced compromise and I am glad that we have rejected the idea of a ban only on products designed to go in children's mouths. Anybody who has spent any time with young children and babies will know that they put anything in their mouths so that false division had to go – as did this idea of children aged under three and over three, which we discussed in our committee. I am very pleased that the common position has been changed and we now have a compromise.
What swung it for me, when I looked at this for the first time in detail, was that there is an alternative. It is possible to use alternative chemicals so it is quite right that we ban these dangerous chemicals.
I have a question for the Commission regarding the compromise talks about a review of the use of phthalates in medical devices. Does the Commission now have a timetable for that review and any idea of the scope? I have been concerned about a recent study from Harvard which shows high concentrations of DEHP in young babies, new-born babies, who have had intravenous drugs, possibly because of the chemicals leaching from the intravenous tubing and the fluid bags.
Finally, I would like to thank Mr Trakatellis. He stood his ground. He would not give in despite a lot of lobbying and I think that we have got a very good compromise.
Mr President, the intention here is to take action to prevent harm to children and who could disagree with such sentiments? Very few politicians will wish to speak out against such proposals, for fear that their words may be misinterpreted, but there is some concern that the link between the use of phthalates in toys and a risk to children has not been firmly established.
Phthalates are dangerous chemicals. So are pesticides, but we still eat food containing them every day. Our actions here are guided by the precautionary principle and on balance I accept that its use is appropriate. None of us want harm to come to children.
However, some of my colleagues feel this is the wrong judgement. They argue that the precautionary principle is being applied more on emotional than on scientific grounds, that harmful links have not been indisputably established and that this is an inappropriate basis for making legislation.
Mr President, ladies and gentlemen, I hope that tomorrow will see the beginning of the end for soft PVC in toys. The existence of safe alternatives means that this start on abandoning softeners is long overdue. There were worrying results from tests in Germany on scoubidou cords and plastic dolls, and these precipitated widespread alarm by demonstrating a high concentration of softeners, although it does have to be said that they made it clear that the legislation already in place, which provided for checks during production, was inadequate. The European Toys Directive does not cover the softeners that are suspected of damaging the liver, kidneys and reproductive organs.
Reference has already been made to the fact that the toxic cocktail is unleashed not only by spittle but also by fat in the skin and by sweat. Poisoning children in this fashion is no way to start them out on life. The ban on softeners that damage the reproductive system is a milestone in terms of the protection of consumers and particularly of children. I would like to see us venture a quantum leap in the second category too, for we could then demonstrate that the internal market is not just in the interests of industry, but also exists to benefit and protect children. Such hazardous substances as phthalates have to be taken out of circulation and replaced by safe ones.
Phthalates in soft PVC, though, are no more than the tip of the iceberg. I hope that the Commission will produce, as soon as possible, a proposal covering medical materials such as infusion tubes and blood bags, for alternatives are available to these too, and here too we cannot jeopardise the health of children and the newborn in particular.
Mr President, phthalates are used for softening plastic in toys and can harm foetuses, cause liver damage and impair people’s reproductive ability. That is why phthalates should be banned in all toys. The directive is concerned with six different softeners divided into two groups. It is proposed that there be a complete ban on the first group for children of all ages. That is a tightening-up of the Danish rules, in which the ban only applies to toys intended for children under three years of age. It is proposed that there be a ban on the second group of phthalates in connection with some, but not all, toys intended for children under three. This would involve a relaxing of the Danish rules, which impose a complete ban on that group of substances in all toys intended for children under three. The directive permits a limit value of 0.10%, compared with Denmark’s figure of half that amount: 0.05%. There is no sense in distinguishing between children under and over three years of age, for it is difficult for the EU to monitor whether baby sister borrows her big brother’s toys. In order to ensure a high level of protection, I have tabled two amendments involving a health guarantee so that we can be sure that there is a place for all the pioneering countries in the EU. If the proposal is implemented without a health guarantee, some countries, such as Denmark, will have a lower level of protection in some areas than they have at present.
The 2004 ‘Chemicals in Toys’ project, which lasted for eight months with the participation of consumer organisations from nine European countries and the support of the Danish Technological Institute, came to some disturbing findings.
The international research which measured the content of various chemicals in toys also produced something interesting. Of the 83 toys sampled, in just 15 were there no traces whatsoever of these chemicals. Among these 15 ‘clean’ toys, the majority, nine to be precise, were from a group of plastic toys that did not contain phthalates.
Perhaps this was a side-effect of the ban on the use of phthalates introduced at the end of 1999. The industry has also replaced other chemicals in toys, since the regularity of the legislative direction could be approved on the basis of the precautionary principle.
Mr President, we believe this report to be a step forward in the recovery of the future stolen from our children. The Trakatellis report on phthalates in toys represents a victory for the health of children in Europe, who have been suffering from their effects for decades.
After years of insistence too many years the European Parliament has ensured that the precautionary principle be applied by prohibiting their use, a use that has probably already caused health problems for millions of children, as demonstrated by a recent Swedish study which, having analysed more than 11 000 children of up to six years old, concluded that their chances of developing asthma and various allergies are three times higher than those of non-exposed children. We are talking about linoleum floors with these effects.
We now have to deal with the debate on REACH and on preventive research and research in favour of public health within the seventh framework programme, which should include these issues.
. Mr President, I shall try to respond to Members’ questions. Firstly, in reply to Mr Schnellhardt, neither labelling nor fragrances is included in the final package.
I can confirm to Mrs Jørgensen that Amendments 22 and 23 are part of the compromise package. For that reason, I urge Members to reject the two amendments.
In response to Mrs McAvan, the Commission is aware of the recent study she mentioned, published by the United States National Institute of Environmental Health Science on 8 June 2005. We have, therefore, requested the opinion of the newly established Scientific Committee on Emerging and Newly-Identified Health Risks. This will allow us to decide the future of EU policy on phthalates use in medical devices. I promise you that we will do that very quickly.
The debate is closed.
The vote will take place on Tuesday.
The next item is the report by Riitta Myller, on behalf of the Committee on the Environment, Public Health and Food Safety, on the communication from the Commission to the Council and the European Parliament on stimulating technologies for sustainable development: an environmental technologies action plan for the European Union (2004/2131(INI)) (A6-0141/2005).
. Mr President, Commissioner, first of all I would like to say a sincere thank you to all of you who have been involved in preparing this parliamentary report. Your cooperation has been quite seamless.
Environmental technologies are one of the strongest bridges linking the three pillars of the EU’s strategy for growth and competitiveness. They will provide an encouraging opportunity simultaneously to strengthen European growth, competitiveness and employment prospects, and to improve environmental protection.
The ecoindustry is just as important a branch of industry in Europe as, for example, aviation or pharmaceuticals, and its growth rate is more than 5% a year. The eco-industry at present provides employment for over two million people in the European Union. There is a growing global market for ecotechnology. Japan, Canada, the United States of America, and China are all aiming for a share of this market. Despite growth and fiercer competition, however, much ecoindustry potential remains unrealised.
The Commission’s communication on an environmental technologies action plan is an attempt to show the direction in which the EU and its Member States should be moving for new insights and feasible ideas to come into being, and it will also show how we might create impartial and competitive market prospects for eco-efficient innovations.
As rapporteur, I believe the basic principle here is that merely sufficient demand will give rise to innovation and create a sustainable market. Environmental legislation should be adequately ambitious, clear and sustained, so as to develop new environmental technology. The basic principle should be that environmental costs are fully included in the price of the product. An important factor here is the abolition of damaging subsidies. The true and competitive price of a product, commodity or service, is arrived at when a price tag is also put on the harm to the environment it causes. It can be applied through eco-taxes, for example, or with other charges. Often the mobilising power of several factors is also necessary. Prices for oil and other limited natural resources are so high now that we have to find new and sustainable forms of energy. Europe needs to invest in energy efficiency and renewable energy sources.
In the action programme, the Commission has quite rightly stressed the need to find ways of speeding up the practical application of the results of research. Here we need investment not just in research but also venture capital. The entire European Union budget is approximately 1% of the Gross Domestic Product of the Member States. This imposes restrictions on direct financing by the EU. The EU should obviously increase its investment in ecotechnology, nevertheless. This should be visible as a clear area of emphasis in the Framework Programme for Research and the EU’s future Framework Programme for Competitiveness and Innovation. Rural development, cohesion and regional development funds need to be harnessed for the development and utilisation of ecotechnologies. The European Investment Bank should also participate in financing. Many Member States have good systems. These should be made known to, and adopted by, all of them. Citizens should also be advised, through the clearest possible labelling and reliable certificates, of the environmental sustainability of products and services throughout their lifecycle.
The goal of the Lisbon Strategy of sustainable growth, improved competitiveness and quality jobs linked to high standards of environmental protection is attainable. This will require, however, unbiased investment in eco-technology research, product development and market access promotion. The European Union needs, then, to aim for a 50% share of the eco-technologies market, a market which is growing globally, as part of the implementation of the Lisbon Strategy.
. Mr President, the environmental technologies action plan is one of the instances in which the European Council, the Commission and now the European Parliament are on the same track. They do, of course, sometimes emphasise different aspects, but on many counts they are striving towards the same objectives.
I wish to thank Mrs Myller for the detailed and constructive report which she has prepared. The report will be a valuable contribution to the implementation of the action plan and an incentive for considering the next steps.
Support for environmental technologies is a policy which creates benefits for all sides, in that it strengthens the competitiveness of the European economy and reinforces sustainable development. That is why environmental technologies and ecological innovation are now recognised as basic components of the reinforced Lisbon Strategy.
The specific actions planned in the action plan cover the supply and demand of environmental technologies. As Mrs Myller has just emphasised, demand for environmental technologies must be stimulated by determining objectives with respect to the performance of basic products, services and methods.
These objectives must be an incentive for innovation and for opening up the market to technologies which benefit the environment. The cornerstone will be the concept of the environmental life cycle and this will also address one of the concerns formulated in Mrs Myller's report.
At the first pilot stage, this concept will be more suitably processed and tested on the ground before being implemented in a more organised proposal.
Another concern formulated in the report concerns the participation of small and medium-sized enterprises in the action plan. It should be stressed that a number of these actions are addressed specifically to small and medium-sized enterprises, even if they are not mentioned, such as the action for improving the tests and verifying the performance of environmental technologies and support for small and medium-sized enterprises, especially with the development of ecological innovation and the promotion of products on the market.
Of course, support with Community financing programmes, as proposed in the framework programme for research and technological support which is expected to be approved, is very important to the development of new technologies. In the present case, I should like to refer to the contribution of the European Environment Agency, which has developed a new Internet portal for environmental technologies linked to numerous databases which are useful to anyone developing technological applications, as well as to simple users.
The future implementation of the action plan will depend on the active participation of the Member States. I hope that the preparation of roadmaps at national level, which was approved by the Spring Council in 2005, will give the Member States a new opportunity to study the specific national measures needed in order to implement the action plan.
Action by the Member States is equally important on the subject of public procurement, given that ecological, green procurement makes an effective contribution to the creation and extension of environmental technology markets. The promotion of environmental technologies worldwide through international trade and of cooperation on development supplements the cohesive set of measures provided for in the environmental technologies action plan.
I am convinced that the political support of the European Parliament and its constructive proposals will help the European Commission to achieve the objectives of the action plan.
.  Mr President, Commissioner, Mrs Myller, my group has, in the course of discussions, made it clear that we endorse one hundred per cent the opinion expressed by the rapporteur, Mrs Myller, and, with the debate – since this morning – revived in the pages of European newspapers, I would like to again encourage the environment Commissioner, Mr Dimas, to keep a continued firm grasp on the positions enunciated in the Commission communication.
Reading these documents, one finds no evidence of any renewed discussion within the Commission about the point, or lack of it, of an ambitious environmental policy. I think you really should take the figures in your own report for the Commission on environmental technologies and put them in front of Commissioner Verheugen. As long ago as 2003, the global market in environmental goods was worth EUR 500 billion – more than the markets for air and space travel, and growing since then at the rate of 5% per annum, which is more than the rate at which the gross domestic product is growing. What more, then, do we want?
This successful development is the success of a very ambitious environmental policy, and I can do no other than encourage you, Mr Dimas, not to allow yourself to be led astray and to be every bit as ambitious as your predecessor in office.
. Mr President, the newspapers today are full, once again, of stories about the need to reduce burdensome regulation upon industry, but there is at least one sector that not only welcomes new regulations, but thrives upon them: environmental technology is promoted and advanced as a result of regulatory requirements demanding improvements in current performance. Such requirements can bring about changes in investment priorities, ensuring that money is channelled into research and innovation, with great potential for the future. Indeed, if we listen to President Bush, the world will only be spared the consequences of climate change if such investment is stimulated.
In preparing its proposals, the Commission is now committed to making impact assessments, but the environmental industries do not believe that these properly take account of the real stimulus to innovation derived from setting high environmental standards. They say that the Commission should look again at its methodology. Its impact assessments need to be adjusted to take full account of the huge economic benefits that this stimulus can give to our economy.
Mr President, this document is worthy of praise and I believe that it is appropriate that technologies relating to the environment should be supported. Nevertheless, I would have liked rather more specific details because, so far, the environment is being identified with just two or three aspects of what we may call sustainable development — I am referring to climate change or the view that environmental technologies are those that improve the industrial processes for preventing emissions.
Nevertheless, I believe that there are many other extremely important environmental technologies that are not integrated in a systematic manner and that are not treated in the same way within the European Union's research projects: examples are conservation of existing resources and combating disasters. I am talking about extremely important aspects, such as the fight against the problem of forest fires, the fight to maintain our heritage and the fight to maintain nature.
But there is something else that I believe must be raised at this time. If Europe is to behave consistently, both with itself and with its projects, we must consider developing a line within environmental and sustainable development technologies dedicated to water and to the administration of the most scant resources. Specifically, we must make an effort in relation to all technologies that can be applied in Africa. We are talking about the fight against poverty. In Johannesburg, many people criticised the fact that the importance of all technologies dedicated to the supply of water were being emphasised, on the grounds that it would lead to the development of large multinationals. That is not the problem: we must provide the parts of the world living in poverty with instruments for conserving water and conserving the environment. That is what I am calling for on this significant date.
. Mr President, I wish to begin by thanking Members for their constructive remarks.
Development of the wider use of environmental technologies is not only a task for technology developers but also requires the full involvement of all EU companies and citizens concerned. The European Parliament has an essential role in explaining the importance of this project and mobilising the necessary public support.
Before I say a few words about funding and investment, I would like to say that I fully agree with Mr Davies regarding the importance of impact assessments, extended correct state-of-the-art impact assessments for environmental technologies and for environmental policies in general.
Regarding funding, as with many technologies, the development of environmental technologies requires substantial investment. Bank financing has an important role to play. This is why the European Investment Bank is involved in implementing the action plan and has urgently developed facilities such as its support for low carbon investments related to the European Union emission-trading scheme. This is one of the cases where regulation has led to the emission-trading system and is a very important incentive for developing new technologies.
Risk capital is also crucial to support small and medium-sized enterprises. In the future framework programme for competitiveness and innovation, the Commission has proposed a continuation of the venture capital fund, with particular emphasis on investment financing for eco-innovation.
Other Community programmes also have a role to play in support of investments in environmental technologies and eco-innovation. This is particularly the case for the Structural Funds and the Cohesion Fund. I would call on Member States and their regional governments to seize the opportunity and include eco-innovation in their programming in order to maximise the synergies between environment protection and economic development. Naturally, all Commission proposals are highly dependent on the issue of the discussions on the financial framework for the period 2007-2013.
Finally, fighting the fires in Spain and elsewhere, especially during this period of drought, is very important. I know that rain has not fallen in certain areas in Spain and Portugal for more than a year. I am sure that new technologies to fight and prevent forest fires could be developed.
The debate is closed.
The vote will take place on Tuesday.
The next item is the Commission statement on thematic strategies on air pollution.
. Mr President, I am most grateful for the opportunity to inform you about the thematic strategy on air pollution. This thematic strategy is the first in a series of seven strategies which represent a new way of preparing coordinated environmental policy. The strategy on air pollution is now in the final stages of preparation, having passed through the extensive consultation procedure in which the European Parliament was actively involved.
It is a known fact that air pollution has very harmful consequences on human health: respiratory problems, bronchitis, lung cancer and premature death in both young and elderly people. Nowadays, approximately 350 000 premature deaths a year are linked to air pollution. Even and when the present policies and current legislation have been fully applied, we shall still have over 270 000 premature deaths in 2020.
Air pollution has an adverse effect on the environment and on ecosystems. Thus, up to 1 million square kilometres of natural ecosystems will continue to be at serious risk. In short, the damage to health and the environment is so acute – over EUR 200 billion a year in repercussions on health alone – that we need to step up our action. We need to bear in mind that well prepared environmental policies can make a positive contribution to competitiveness and to the creation of high quality jobs. Air pollution has serious adverse financial repercussions. The health problems which it causes and the poor quality of the air that we breathe lead to the loss of 150 000 million working days a year, to losses in productivity and, as a result, to serious health spending. The agricultural sector loses 2.5 billion a year from the damage caused by ozone.
Nor should we forget that the environment is an issue which attracts constant support from European citizens. In addition, European citizens themselves judge that, in the environmental sector, Community action performs better, providing and creating added value.
Action such as this in connection with air pollution will have direct benefits for European citizens. It will bring about an important improvement in the quality of air that we breathe. It is something we owe European citizens. I trust I can count on your support at this new stage of environmental policy now starting and I hope soon to be able to present the strategy on air pollution.
. Mr President, this is of course the case of the disappearing strategies and the debate has come about because we wonder where they are. Under the Sixth Environmental Action Programme, all thematic strategies were supposed to come to the European Parliament and Council within three years. Commissioner, the three years are up on 22 July. In the Committee on the Environment, Public Health and Food Safety we were given a splendid outline on 21 June of which strategies would be coming in which months, all of them by 5 December: one in December, two in November, one in September, two in July, three in June. Five – on air, waste, sustainable use of resources, marine and aviation – would be with us before the summer. Then we were told that we would be starting with air pollution and the marine environment by July. Now we are into July and we have none of them.
There have been rumours in the media – which we always believe – of dark deeds in the Commission: ‘Barroso mugs Dimas’, we read in the headlines. Then DG Environment confirmed that there had been no withdrawal, but that there was to be an orientation debate. Well, I thought orientation took place before you started on the journey, but apparently the journey has been interrupted while we work out where we are trying to go. If we are to assess compatibility with the Lisbon Agenda, I wonder why that was not done before.
The Commissioner has rightly drawn attention to the problem of air pollution. There are some 370 000 premature and preventable deaths a year from outdoor and indoor, industrial, traffic, farming and dust pollution. Of course there is a cost to be considered, but I think Parliament believes that we should be working on the strategy with the Commission and the Council now and that, at the very least, we need a stated timetable on when each of the thematic strategies is going to come to us.
.  Mr President, Commissioner, I am very disappointed that we have failed to make progress in the area of air quality. Action is really desperately needed. Air quality must improve. The Commission has worked very hard on a sound strategy, but is now, in the final stages, bowing to industry, and its most conservative section at that. The world needs clean technology. The Chinese, Indians and Koreans are also struggling to meet air quality standards. European industry could capitalise on this with a sense of renewal and urge for innovation.
As Mr Bowes said a moment ago, the environment is an important part of the Lisbon strategy. Environmental innovation helps the European economy move forward, something that the Commission recognised back in February, but which has not, unfortunately, found practical expression. How can the public have confidence in a Commission that refuses to urge polluters to produce in a more environmentally-friendly manner? How can they have confidence in a Europe that tolerates 370 000 premature deaths annually as a result of air pollution? What kind of Europe is it that refuses to take action in order to vastly improve this situation? Is that the Europe that you want?
To improve air quality is not an easy thing to do. In the Netherlands, it is evident how difficult it is to meet the standards. The Netherlands has made huge efforts, albeit somewhat belatedly, to comply with the European agreements, but it is abundantly clear that, in order to be able to guarantee clean air, measures are needed that get to the root of the problem. We need clean cars, clean diesels, clean production processes, but we also have to conclude, unfortunately, that the internal market rules get in the way of bold policy, and sometimes even make it impossible.
Given the seriousness of the situation and the Commission’s inability to take action, the interests of public health are so serious that I call on the Member States to set aside the internal market rules. That is not an easy appeal for me to make, for the internal market is very close to my heart, but I am convinced that it is necessary to put public health before the market, certainly now that the Commission refuses to take the lead.
. Mr President, ladies and gentlemen, it would seem that there is literally a dirty war being waged against the health of the public and the environment, as the Commission has postponed its proposal for a thematic strategy on air quality. This delay goes against what we jointly agreed when we drew up the Sixth Environmental Action Programme. This is something we cannot accept.
Air pollution causes illness and kills. According to the latest information, up to 300 000 people a year are killed by just small particles. Right now, in the wake of the French and Dutch referenda, the Commission’s decision is very unfortunate. It will tend to weaken the people’s confidence in the EU even further. Opinion polls show that the public wants special action from the European Union to improve the environment.
According to press reports, the postponement has been promoted in particular by Commissioners Verheugen and McCreevy. If they and the President of the European Commission, Mr Barroso, believe environmental protection weakens competitiveness, I would ask them to show us the proof. All the public surveys and the experiences of people that have come to my attention suggest it is just the opposite. Environmental protection promotes competitiveness. Studies of what the environmental protection reforms implemented thus far have cost show that they have all been cheaper than expected. The costs have been four times, and even ten times less than the estimates made beforehand.
President Barroso is not present, but I would like to remind him, nevertheless, that we also pay a price for inactivity. Merely in terms of medical expenses it costs between 200 and 600 billion euros per annum. The price is also paid in as many as 300 000 untimely deaths every year. These figures are not imaginary: they are actual costs.
We would like to know when the thematic strategies are to be proposed. The promotion of environmental protection would represent just the sort of leadership that Europe at present sorely needs.
.  Mr President, Commissioner, ladies and gentlemen. Although I, along with my fellow Members, endorse the Commissioner’s analysis of air pollution, I also share Mrs Corbey’s disappointment that the thematic strategy has not yet been published. Our Members now want a date for this publication. I was pleased to read in the newspapers that Commissioner Dimas was furious, but have in this debate noticed very little of it so far.
Commissioner, you can count on our support provided you persevere and have this thematic strategy published shortly. If the Commission fails to do this, then you have a problem. There is no time to lose now before the introduction. Euro-5 PM two-and-a-half is an exceptionally good strategy and has a place in the thematic strategy.
If you want to regain the confidence of the public, you will need to ensure that you pull out all the stops in order to actually tackle cross-border air pollution and fight it effectively. This can be done by means of this thematic strategy, but we should not wait any longer, get down to brass tacks and persevere. Commissioner, you can count on our support, you have my word on this, but we expect you to make an all-out effort.
Mr President, while taking the Commissioner’s goodwill as read, I cannot refrain from quoting to him a few figures on air pollution: 370 000 premature deaths per annum in Europe, which is many times the number killed on the roads. In over 60% of all Europe’s ecosystems, biodiversity is under threat. If nothing is done by 2020, we will see 292 000 premature deaths and over 90 000 admitted to hospital with breathing problems. Moreover, 650 000 square kilometres – an area twenty times the size of Belgium – of Europe’s ecosystem are under threat of azotic pollution.
You yourself announced to the Committee on the Environment, Public Health and Food Safety that we could look forward in July to the thematic strategy on air. Your Director-General, Katherine Day, joined us a fortnight ago and told us the same thing, that this thematic strategy would be in place in July. It now appears that industry has gained the upper hand and is trying – I think, blindly – to delay the air strategy. As I see it, we need together to strive towards this particular Lisbon goal in order to make ourselves more competitive.
While stressing, as one must, the need to remain competitive, we cannot forget the need for sustainability, for it is sustainable growth for which Europe is known. In the long term, or so I believe, this is our only chance on the world stage to ensure our ability to compete in the long term with India and China, and so I ask you, as a matter of urgency, to get your fellow-Commissioners round to your point of view and to produce this thematic strategy by autumn at the latest, which we enable you to do as you have promised.
. Mr President, first of all I would like to thank you for your comments on thematic strategies. As Mr Bowis says, thematic strategies 6 and 7 are provided for in the Sixth Environmental Action Programme. They are supposed to be presented within three years of the programme’s adoption.
You said that I was furious with Mr Blokland. I very rarely get furious. I always stay calm, even when something is unpleasant or difficult for me. I shall try with all my power to overcome any difficulties that arise, with your help.
The contribution of the European Parliament remains very important. Parliament has participated actively in the preparation of the air strategy. With continued cooperation between Parliament and the Commission, we will be able to provide the European Union with an effective and efficient way of addressing the impact of air pollution on human health and the environment.
Mr Seeber quoted figures which are really very impressive and which supplement the figures I quoted previously.
In terms of timing, the air strategies are ready, the preparatory work is completed and the inter-service consultations are over. The Commission will now have to take its final decision. Given the scale of the health and the environmental problems caused by air pollution, I expect that decision to be reached soon.
I have heard some concern expressed that the air strategy is not ambitious enough. I fully agree that the effects of air pollution are serious and the strategy must ensure further substantial improvements. The strategy will be ambitious, but it should also be achievable. We know that environmental policies can promote competitiveness and create high-quality jobs. Interestingly, the countries that have come closest to meeting the Lisbon targets are those with the most ambitious environmental policies.
In any event, the potential impact for Europe’s competitiveness has been analysed and we are satisfied that the impact of the air strategy will be very limited. Moreover, our competitors in China, India, Korea, the United States and Japan are also taking serious action on air pollution.
Let me finish by reiterating the importance of an ambitious and forward-looking air strategy. Cleaner air will reduce the human suffering that air- related diseases cause: asthma and bronchitis, lung cancer and increased infant mortality. Air quality reduces the life expectancy of the average European by eight months. It destroys our lakes and forests and this is our overriding challenge. The air strategy has been thoroughly prepared; it is based on sound science and economics. It has gone through extensive stakeholder consultations and full impact assessment, as well as cost benefit assessment.
The debate is closed.
The next item is the report by Giles Chichester, on behalf of the Committee on Industry, Research and Energy, on the proposal for a directive of the European Parliament and of the Council concerning measures to safeguard security of electricity supply and infrastructure investment (COM(2003)0740 – C5-0643/2003 – 2003/0301(COD)) (A6-0099/2005).
. Mr President, at this point, it is well worth remembering why the Commission put forward this proposal back in 2003. In the long, hot summer of that year, the electricity systems in Europe could not cope, and a blackout in Italy and some problems elsewhere meant the Commission deemed this proposal necessary. This proposal should give transmission system operators the tools to balance supply and demand in a much better way.
The elements of the proposal concentrate on cementing good regulatory practice, to open the electricity market and to encourage investments in infrastructure in a more competitive market. Furthermore, the proposal clearly requires the necessary steps to be taken to meet the needs of the electricity industry.
I wish to thank the rapporteur and the Committee on Industry, Research and Energy for their commitment to security of supply and infrastructure. In his report, Mr Chichester has introduced many important and positive amendments to the Commission’s original proposal. The Parliament has contributed a great deal to the improvement of the text.
The compromise amendments set out clearly the roles and responsibilities of stakeholders regarding the delivery of secure electricity supplies and the upkeep of the networks. The Commission is therefore in a position to accept most of the amendments. However, the importance of cross-border interconnector projects has not been reflected sufficiently in the amendments made by Parliament. There is a clear regulatory gap in this area and the directive as drafted by Parliament does not fill this gap adequately.
At this stage, the Commission takes note of the agreement between the European Parliament and the Council while regretting the change concerning Article 7.
The Commission maintains its position as to the need to strengthen the regulator’s role with regard to infrastructure investment.
Consequently, the Commission maintains reservations about Compromise Amendment 23.
. Mr President, I am sorry the Council is not here tonight.
I wish to begin by thanking my colleagues in the Committee on Industry, Research and Energy for their cooperation in the work on this report and on this proposal, which has enabled us to come before Parliament with a clear and united position. I also wish to compliment the Council on working with us in informal trialogue towards an agreement at first reading.
Picking up on the comments of Commissioner Piebalgs, whom I naturally welcome here this evening, I should like to console the Commission for the way in which we and the Council have cut back its text and therefore some of the proposed powers that were envisaged, which we deem unnecessary.
When it came to us originally, this proposal reflected a certain element of split personality, because it addressed physical security of supply – keeping the lights on, and investment in infrastructure – but also market measures aimed at the same thing. It is not possible to underestimate the importance of energy in general and electricity in particular to our way of life, to our quality of life and to our standard of living. It is a vital element in a modern society and economy. Consequently, it is ironic that Parliament has chosen to put this item of primary legislation as the last item on Monday evening, although, naturally, I hope that we have saved the best until last for your edification.
Security of supply is about keeping the lights on. It must be admitted that we had quite a debate with the Council about whether to include a definition of security of supply in this proposal and, if so, what that definition should be. I am glad to say that we have prevailed and that a definition has been included in Article 2.
The question arises: how does this directive help address security of supply – keeping the lights on, avoiding blackouts and outages – and what have we in the European Parliament added to it? The objectives are quite clear: it is about establishing measures to safeguard security of supply and ensure proper functioning of the internal market – these two elements of the proposal. It is about ensuring adequate generation capacity, an adequate balance between supply and demand and appropriate levels of interconnection. That is referred to quite clearly in the text.
Then we in Parliament have insisted on the definition of the roles and responsibilities of a full list of players – stakeholders, if you will – in the electricity supply industry. We have sought to make Member States define those roles in the cause of security of supply so that everybody knows who is responsible for what. That includes Member States themselves. We have achieved the inclusion of a requirement for a report on overall system adequacy for operational network security for the projected security balance of supply and demand over the next five years and prospects for the security of electricity supply over the next 15 years beyond that, thereby flagging up what investment requirements will be needed. We can also claim credit for slimming down the original proposal and giving it more focus.
This directive will not guarantee that there will be no more blackouts: that would be impossible. But it points out where responsibility rests and it will be for Member States to spell that out in detail so there is no uncertainty.
Primary operational responsibility must be with the transmission system operators and, to some extent, the distribution system operators. But we should all recognise that a whole range of factors are involved in maintaining overall security of supply, not just transmission and interconnection. We must remember that the primary responsibility for that at present rests with the Member States.
I commend this proposal to the House.
. – Mr President, safeguarding the security of the electricity supply and ensuring an adequate level of interconnection between the infrastructures of the Member States is absolutely essential, particularly at a time when we are planning to set up and enhance the single market for energy.
In this context, I felt, when it came to the Committee on Economic and Monetary Affairs drawing up its draft opinion on this report, that the Commission and Parliament should offer us a global perspective on this issue. It is clear that a sound single market for energy cannot be created in an environment in which there is major inequality in the conditions of supply, in terms of price, regularity and indeed taxation. This crucial market will also be incapable of growing stronger unless there is a shared vision of the use of the various forms of energy production.
The issue of safety – of the energy supply and the interconnection of infrastructures – must not merely be as a consequence of, and in response to, the sudden shutdowns that have happened in recent times and that have had a highly detrimental effect on the development of the European economy. These elements must be – and I wish to stress this point – the building blocks of the common energy policy and must be the catalyst for the much-needed policy of increasing energy efficiency and of diversifying sources of energy.
Unfortunately, some of the proposals that I tabled in my committee did not receive the required majority, despite the fact that they are based directly on the philosophy that I have just detailed, a philosophy that, I am sure, is shared by most Members of this House. Stepping up investment in the distribution network and in the interconnection of networks will help to improve the competitiveness of the Member States’ economies and to drive forward the European economy. It will also make it possible to strike the necessary balance between supply and demand, within a framework of excessive differentiation.
Mr Chichester’s report takes these points on board and, accordingly, represents a positive step towards improving upon the Commission’s proposal. Nonetheless, the report needs to be adopted so that the codecision process can be closed at first reading. The main priority, however, is that the European institutions must be seen to be capable of reforming the energy market from a European policy perspective, taking a global view of every aspect.
. Consumers generally have two main expectations with regard to this special commodity, electricity: that it should be cheap and that it should be available at the desired time and in the desired quality and quantity. The citizens of the Union likewise expect guaranteed security of supply, along with stable prices. Let us therefore ask the question: does this directive fulfil these expectations? Certainly in itself it does not. But there is a good chance that we are now taking a step in the right direction, bearing in mind considerations of competition and sustainability, and reconciling rules and objectives already negotiated and those to be negotiated in future. We certainly agree that reconciling these different perspectives is no easy task. But we also have to agree that there is a great need to ensure security of supply, reasonable prices and sustainability, because many European citizens have not yet been able to feel the benefits of market integration. We could no doubt mention many examples of this, but allow me to cite, as one such example, central-eastern Europe’s power generating units, which are not infrequently more than 40-50 years old, or the fact that, in purchasing power parity terms, a Hungarian citizen today pays twice or three times as much for electricity as the citizens of some of the older Member States.
This directive is an opportunity. It is an opportunity to expand transmission network capacity, an opportunity to develop new, cross-border connections and an opportunity to renovate production capacities. We will have to seize this opportunity, however, to ensure that this new legislation does not mean increased administration, more and more complicated licensing procedures, in short, a greater burden, but that it means genuine help for the sector and ultimately for consumers. This is what the citizens of Europe expect of us, so we should not content ourselves with less.
. Mr President, Commissioner, ladies and gentlemen, I wish to thank my colleague, Mr Chichester, for his excellent work. We have become so dependent on electricity now that we even switch on lights during daylight, such as now. The power cuts in recent years have clearly shown how vulnerable we are.
As always, the greatest harm affects the less fortunate, the poor and those of limited means. That is why the Member States and the Union should stress the importance of the security of supply, even though we still have no viable internal electricity market. This is just what is being emphasised in this proposal.
Unquestionably, investment needs to be made, for example in transfer capacity, so that congestion can be eliminated. This way the internal market can be developed for the benefit of the consumer. Congestion should therefore be eliminated, which will make exchanges of electricity more effective and the network more stable. It will also facilitate market access conditions. We have to ensure that the same is also true of cross-border networks. There are significant bottlenecks associated with them, of course. The reliability of operations, so important for the public and for business, and the non-discriminatory nature of the market are compatible goals. Member States should ensure that competition is opened up and that existing legislation is implemented. Sluggish implementation of laws slows down Europe as a whole. It is a train that we find difficult to keep running at speed.
I would like to remind you all that the Barcelona European Council asked for an assessment at the European Council next spring of the extent to which the internal market for energy has been implemented, and thus the extent to which this proposal has been made part of national legislation. Of course, we also need investment in infrastructure and interconnections. In addition, and in line with the Lisbon Strategy, we should enhance cooperation with the business and scientific worlds. Ecologically speaking, the primary focus should obviously be on energy efficiency and the latest environmental technology. Mr Chichester’s report is in favour of these basic principles of the Union.
Ladies and gentlemen, my group supports Mr Chichester’s whole position. We are left with just one task, which is to secure the reliability of this, our common resolve.
.  Mr President, the report that we are debating underlines the importance and strength of this House. If we compare the draft directive as presented by the Commission with the compromise that we hope to adopt tomorrow, what becomes apparent is what this House is capable of achieving in the field of energy policy.
That this House has been able to exert considerable influence is attributable in no small degree to the unambiguous stance taken by the rapporteur. The Commission’s original proposal tended to exemplify a planned economy in which the administration would have determined in which parts of their infrastructure businesses would be allowed to invest. Parliament has succeeded in bringing out of this document an approach guided by competitiveness, which will do a far better job of addressing the problems of security of supply, something made all the more important by the fact that Europe’s current development is characterised by an increasing demand for electricity, which has caused renewed attention to be given to the need for new power stations.
The right conclusion to draw from the power cuts in Italy in 2003 would have been that the blame for these lay primarily with the lack of competition in the clapped-out infrastructure. Particularly where public services are concerned, privatisation and competition are invariably two sides of the same coin. The Commission took a step in the wrong direction by assuming, as it originally did, that state bodies could make good the lack of competition and would, in cases of doubt, be more competent to judge which parts of the Member States’ network infrastructure were in need of investment. What, now improved, is left in the proposal for a directive itself shows how increased competition can be a winning strategy.
By promoting the conditions under which a wholesale market can function adequately and send appropriate price signals for investment in production capacity, the EU is taking the right approach to dealing with the issue of security of supply. Its most important objective must be the creation of viable energy market structures in which businesses can make money, that being the right incentive for the creation of an investment climate in which infrastructure can come into being.
This directive is not one of those that are toxic to enterprise, and a good thing too. We therefore agree with the rapporteur’s proposal and congratulate him too.
. Mr President, Commissioner, the rapporteur, Mr Chichester, is right in assuming that we are all unanimously agreed that energy consumption is growing and the share of electricity in our use of energy is increasing. The uninterrupted production of electricity and its secure supply are therefore important. It is the rapporteur’s opinion that the Commission has been too preoccupied with market mechanisms, instead of which it should have proposed some concrete action. Neither does our group believe that the market alone can solve all the problems of production and ensure the security of supply.
We in the Nordic countries have bad experiences of the effects of market mechanisms on the price of electricity consumers pay. Electric power passes freely between the Nordic countries: Finland, Sweden, Norway and Denmark. Its price in the Nordic network is determined in their common electricity exchanges. The price reflects the fact that it is determined by marginal power produced at its most expensive, in other words, according to the highest possible price. This market mechanism is very unfavourable for consumers. The fact is that nuclear and hydro-electric power plants obtain the same price for their electricity on the coldest winter days as what is paid for the electricity that comes from coal-fired power stations, which are the last to be connected to the network. When the price of electricity from coal rises still further due to emission rights, the emission-free nuclear and hydro-electric power stations will receive compensation accordingly. For consumers a price mechanism of this nature is totally unsatisfactory.
The Nordic electricity markets are a good example of the market not being able to solve all the problems. They are furthermore able to put up the price of electricity in a way that cannot be regarded as acceptable. We need government measures to safeguard different areas of investment.
.   Mr President, Commissioner, I should like to start by congratulating the rapporteur on the excellent outcome of his work on the report on the proposal for a directive of the European Parliament and of the Council concerning measures to safeguard security of electricity supply and infrastructure investment. The report contains a number of considerations, the majority of which I agree with and believe to be of great value.
At the same time, however, I should like to alert the House to three aspects of this issue that have a direct bearing on what we mean by safeguarding security of supply. The first of these is the need to take greater advantage of renewable energy sources. The environmental benefits of the latter are obvious and indisputable, and we should promote their use. The second aspect relates to an issue that has also been highlighted by the rapporteur, namely the importance of ensuring a balanced use of the various primary fuels in electricity generation.
The third aspect, and one which I regard as absolutely crucial, is the need to secure diversified supply sources for each type of primary fuel. Here I mean not only electricity-related matters but also energy security in general. In my opinion, it is intolerable that certain aspects of the European Union’s energy policy mean that Member States are entirely dependent on one source, as in the case of crude oil or, most importantly, Russian gas supplies to Poland, which are guaranteed by means of projects. I should like to take this opportunity to call for the construction of the second leg of the Yamal gas pipeline to be speeded up.
Mr President, I should like to thank Mr Chichester for his objective report on safeguarding the security of electricity supply. The report deals with issues relating to cross-border supply and the main energy grid.
Small-scale power generation, which involves a small number of electric power plants fuelled by water, wind or geothermal energy and gas power plants fuelled by biomass energy, is also of enormous significance for energy security in individual regions.
There are a great many reasons why small-scale power generation of this kind should be encouraged. As well as being environmentally friendly, it reduces transmission costs and minimises the impact of outages in the main grids. Investment is needed to develop regional grids and small-scale power generation, however, and this includes investment in research. The small power generators frequently encounter problems relating to grid connection and the synchronisation amongst themselves. In my opinion, these problems should be given more emphasis in the directive.
Mr President, Commissioner, Mr Chichester, ladies and gentlemen, we have a programme and can expect the Member States to produce precise regulations by 1 December 2007. The Commission could do a great deal to support them in this, notably by adopting regulations to create financial incentives, perhaps in the form of projects to support the establishment of best practice and benchmarking by that date. Even if that goal cannot be achieved in that time, it is certainly possible to create a stable environment for it by means of a further framework directive.
I believe that the increasing demand that is to be expected means that we need, first and foremost, a stable investment environment. Energy efficiency needs to be promoted, and I would like particularly to congratulate the Commissioner on regarding that as the first priority. Another primary requirement is for distributed generation, which will make the network more stable, and this will require proper maintenance and the development of a true internal market.
Mr President, ladies and gentlemen, we have learned that monopolies are inefficient. We have also learned that a deregulated market demands quality controls both on the variety of producers needed to guarantee the electricity supply and to meet demand and on the network itself and the network’s structure.
We have also learned of the need to check that these investments in actual fact take place. In Sweden, we had a very long power failure after the big storm last winter. It became very clear then that none of these quality controls had been fully implemented. When this happens, not only does industrial production come to a halt, but other functions important to society are also affected and people’s quality of life is dramatically reduced.
I should like to congratulate both the rapporteur and the Commission on some excellent work which has been pioneering in terms of value for voters.
Ladies and gentlemen, at this point in time I regard the Chichester report as a good compromise, which is why I too will vote in favour of it. Security of supply can naturally be viewed from a number of perspectives, but in my opinion we should not concentrate solely on back-up systems and other technical aspects. After all, optimising the flow of electricity at critical times, or should I say peak load times, could have a considerable impact on the reliability of electricity supply, as well as reducing necessary reserves and costs, and, most importantly, providing greater security at times of potential crisis.
I therefore believe that now is the time to set up some sort of independent international coordination centre. Systems are being connected and electricity trading is moving at a faster pace, which means that there is an increasing need for timely and more detailed information about electricity flows. Regional coordination is already in place between the Czech Republic and its neighbours, for example, and the same is true elsewhere. Why should we not provide a framework for such activities in the shape of an independent coordination centre for the EU as a whole?
. Mr President, I should like to start by commending the rapporteur on the job he has done. The method used to find the best possible solution for the proposal made by the Commission is very admirable. The result is extremely good.
At the same time I should like to say that we have faced the same objective. All of us would like to strengthen the security of the supply of electricity. That means that we should find a way to secure long-term investment, stability of investment, conditions for investment, standards for transmission system operators and also inter-connection capacity in the European Union.
Strategically the Commission has agreed with all discussions going on in the Council and Parliament. The only difference we have is on how to strengthen the connection capacity. From that point of view I very much hope that the proposal based on the collaboration between the Council and Parliament will work. If it does not, then perhaps we will need to find other methods to strengthen inter-connection capacity, because it is the link in the European energy supply. In general, as already mentioned, this directive definitely cannot rule out blackouts in some places in the European market. It definitely decreases the risks of such a blackout and strengthens the role that the energy sector plays in the well-being of European citizens.
Even though the Commission expresses a reservation on one particular issue, if the directive is agreed on this basis at Parliament's first reading, the Commission will welcome this directive. I ask the House to support the compromise amendments tomorrow.
The debate is closed.
The vote will take place on Tuesday.